 422DECISIONSOF NATIONALLABOR RELATIONS BOARDFraley&Schilling,Inc.andFraternal Association ofSpecialHaulers,LocalUnion 100.Cases9-CA-7676-1-2,9-CA-7723-1, and 9-RC-10063June 12, 1974DECISION, ORDER, AND DIRECTIONBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn January 14, 1974, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'conclusions,2 and recommendations3 of the Admin-istrative Law Judge as modified herein.We agree with the Administrative Law Judge'srecommendations with respect to the challengedballots herein involved4 with the following excep-tions.The Administrative Law Judgerecommendedthat the challenge to the ballot of Fred Bloom, amechanic at Respondent's Mingo Junction, Ohio,terminal, be sustained on the ground that he is apart-time employee, a group specifically excludedfrom the stipulated unit. He further recommendedthat the challenge to the ballot of Robert Scharfen-berg, a mechanic at the same location, be overruled,In the absenceof recordevidence with respect thereto,we do not adoptthe Administrative Law Judge's finding contained in the last sentence of theseventh paragraph in sec III, C, 3 of his Decisionthat McClurestated thathe had received separate paychecks from Respondent and Lincoln Fraley inJuly 1973.However,this does not affectthe validityof, or our agreementwith, the Administrative Law Judge's conclusions.2The Administrative Law Judge concluded that the presence andparticipation of Respondent's supervisor, Kenneth Schilling, at the unionorganizationalmeeting held on March 10,1973, constituted unlawfulsurveillance in violation of Sec.8(axl) of the Act.The recordclearlydiscloses,however,that Schilling attended the meeting solely on his owninitiativeand with the knowledge and consent of Respondent's otheremployees.In these circumstances,we conclude,contrary tothe Adminis-trative Law Judge,that Schilling's attendance does not warrant finding suchviolation of theActEldo-CraftBoatCo., Inc,166 NLRB 280,283;PreiserScientific,Inc.,158 NLRB1375, 1383.However,as Kenneth Schilling was asupervisor,his knowledge of union activities is attributable to Respondent(Cf.Montgomery Ward & Company, Incorporates115 NLRB 645, 647), andwe find that Schilling's announcementof a payraise at this meeting violatedSec. 8(ax 1).3We find merit in Respondent'sexceptions to that portion of theAdministrative Law Judge's recommended remedy inwhichhe providesthat Respondent make whole any owner-operators, in additionto CharlesClark and KeithWoods,who mayhave had their tractor-tradersdiscriminatonly repossessed by Respondent. Inasmuch as the recorddiscloses no evidence regarding such actionby Respondentwith respect toowner-operators other than the above-named individuals, we adopt thisremedial provision only insofar as it relatesto the twonamed individuals.Further,we donot adoptthe directionof the AdministrativeLaw Judgeand no exception to this recommendation has beenfiled.We find that the facts concerning these twoemployees are virtually identical. Thus, like Schar-fenberg, Bloom works so substantial a number ofhours for Respondent as to approximate full-timeemployment, and both are eligible for group insur-ance coverage provided by Respondent. Althoughthe Administrative Law Judge notes that Bloom hasfull-time employment elsewhere, the record clearlydiscloses that this is also true of Scharfenberg. Inthese circumstances, we find that the challenges tothe ballots of Bloom and Scharfenberg must stand orfall together and we conclude, therefore, that Bloomshould properly be included in the unit. Accordingly,we shall overrule the challenge to Bloom's ballot.The Administrative Law Judge further recom-mended that the challenge to the ballot of MitchellHolley, an owner-operator, be sustained on thegrounds that he was paid at least in part with use ofthe Internal Revenue Service Form 1099 and that heperformed only part-time services for Respondent.As set forth in footnote 4 above, however, we do notattribute conclusive weight to the use of this form forthe purposes of determining employee status underthe Act. Furthermore, with respect to the Adminis-trativeLaw Judge's finding that Holley performedonly part-time services for Respondent, the parties'stipulation at the hearing reflects the fact that thenumber of hours which he drove for Respondentduring the representative period herein actuallyexceeded those of other owner-operators whom theAdministrative Law Judge found eligible to vote. Wetherefore conclude, contrary to the AdministrativeLaw Judge, that Mitchell Holley is a full-timethat the ballots to which the challenges have been sustainedbe destroyedunopened.Rather weherebydirect the Regional Director for Region 9, inhis discretion,to retain or dispose of said challenged ballots in accordancewith the Board's usual practices.4 In the absence of exceptions thereto,we adoptpro formatheAdministrative Law Judge's recommendations to sustain the challenges tothe ballots of William Davis, Kenneth E.Schilling,Robert Schilling, andKenneth Schmitt and to overrule the challenges to the ballotsof ArnoldClark,Harrison Robinson, Robert Scharfenberg,and Clifford R. Wyatt.In adopting the Administrative Law Judge's recommendations to sustainthe challenges to the ballots of LincolnFraleyand his dnvers, we agree thatLincoln Fraleyis an independent contractor and that his drivers are notemployees of Respondent herein.In so doing, we find itparticularlysignificant that Lincoln Fraley does not lease his entire fleet of tractor-trailers to Respondent, that he does a substantial percentage of his businesswith companies other than Respondent,and that it is he,rather thanRespondent,who directs and controls his drivers.Additionally,we adopt the Administrative Law Judge's recommenda-tions to sustain the challenges to the ballots of Dean Perkins,Roy O. Ross,and Landis Wandling because these owner-operators perform part-timeservices for Respondent. We do not adopt the Administrative Law Judge'sfinding that these individuals were not employees of Respondent solelybecause they were paid, either wholly or in part,with use of the InternalRevenue Service Form 1099, a manner of lump-sum payment withoutdeductions for Social Security contributions or Federal withholding taxes.Contrary tothe Administrative Law Judge, we do not consider the methodof paymentby Respondent to its owner-operators, standing alone, to bedeterminative of the issue of the latters' employee status for the purposes ofthe Act.211NLRB No. 49 FRALEY & SCHILLING, INC.423employee of Respondent and shares a community ofinterestwith other owner-operators sufficient towarrant his inclusion in the unit. Accordingly, wehereby overrule the challenge to his ballot.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that RespondentFraley & Schilling, Inc., Letart,West Virginia, andMingo Junction, Ohio, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating any employee concerning his orother employees' union or other lawful organization-almembership, affiliation, activity, sympathy, ordesire.(b)Putting into effect, or directly or indirectlypromising, assuring, or holding out in prospect toany employee, any wage increase, economic better-ment, or other benefit or thing of value conditionedupon his withdrawal from or rejection of, or in orderto induce him or other employee to refrain from,unionmembership, affiliation, sympathy, support,assistance, or activity, but nothing herein shall beconstrued to require the Respondent to revoke anywage increase or other benefits which have been putinto effect prior to this Order.(c)Discharging, suspending, or laying off, ordirectly or indirectly threatening any employee withdischarge, loss of employment, layoff, economic orother loss, harm, detriment, or reprisal to himself orother employee to discourage membership in orlawful activity on behalf of Fraternal Association ofSpecial Haulers, Local Union 100, or any other labororganization of Respondent's employees.(d) Penalizing any truck owner-driver by discrimi-natorily repossessing said owner-driver's truck andequipment and failing to provide him with employ-ment because of his union membership or exercise ofany right under said Act, and so as to discriminateagainst him in regard to the hire and tenure of hisemployment or any term or condition of hisemployment by reason of his union membership orhis exercise of any right under the Act.(e) Directly or indirectly indicating to its employeesthat collective bargaining, or employees' exercise oftheir right to bargain collectively, is and will befraught with physical or economic peril at Respon-dent's hands, or futile and of no avail, or that itsbusiness will be shut down and employees dischargedor laid off in the event of unionization.(f)Threatening, warning, advising, or notifying anyemployee engaged in an unfair labor practice strikethat said employee or any other such strikingemployee will or may be discharged or permanentlyreplacedordeprived of any economic benefitaccruing in connection with his employment orunless said employee abandons said strike andreturns to Respondent's employ.(g) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirright of self-organization; to form, join, or assist anylabor organization; to bargain collectively throughrepresentatives of their own choosing; to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection; or torefrain from any and all such activities.2.Take the following affirmative actions whichare necessary to effectuate the policies of the Act:(a)Offer to Devillo Hubbard, Arnold Clark, andHarrison Robinson immediate and full reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges;and make each of them whole for any loss of pay orincome suffered in consequence of the discriminationagainst him, in the manner set forth in the "Remedy"section of the Administrative Law Judge's Decision.(b)Upon unconditional application, offer toCharlesClark,KeithM.Woods, and all otherstriking employees immediate and full reinstatementto their former positions or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges,dismissing, if necessary, any employeehired subsequent to the day the strike began on April2, 1973. In the event that there is not then sufficientwork for all such striking employees who apply forreinstatement, such jobs as are available shall befilled from among said striking employees seekingreinstatement, in accordance with their seniority orother nondiscriminatory practice heretofore appliedby the Respondent in the conduct of its business.The Respondent shall place those employees, if any,who apply for reinstatement and for whom noemployment is available after such distribution, on apreferential hiring list, with priority in accordancewith such system of seniority or other nondiscrimina-tory practice heretofore applied by the Respondentin the conduct of its business and, thereafter, offersuch employees reinstatement as such employmentbecomes available and before other employees arehired for such work.(c) In the event that the Respondent fails so toreinstate or to place upon a preferential hiring list as 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided herein any striking employee who has orshallmake unconditional application for reinstate-ment, the Respondent shall make whole such strikerin the manner set forth in the Remedy section of theAdministrativeLaw Judge'sDecision,for lossessustained commencing 5 days after the applicationfor reinstatement until the date of reinstatement or ofplacing his name upon such preferential hiring list.(d) Preserve and, upon request, make available tothe Board or its agents,for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay and other sums due and extent of compli-ancewith the terms of this Order.(e)Post at its Letart, West Virginia, and MingoJunction,Ohio,terminalscopies of the attachednoticemarked "Appendix." 5 Copies of said notice,on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted byRe-spondent immediately upon receipt thereof, and 'bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticesto employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as itallegesunfair labor practices not found herein.DIRECTIONIt is hereby directed that the Regional Director forRegion 9 shall, within the time prescribed by theBoard's Rules and Regulations open and count theballotsofFred Bloom, Arnold Clark,MitchellHolley,HarrisonRobinson, Robert Scharfenberg,and Clifford R. Wyatt and, thereafter, prepare andcauseto be served on the parties a revised tally ofballots, including therein the count of said ballots. Ifthe revised tally discloses that a majority of the voteshave been cast for, or against, the Petitioner, theRegional Director shall issue the appropriate certifi-cation in accordance with the Board's Rules andRegulations.S In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge, atwhich all sides had the chance to present evidenceand arguments, the decision is that Fraley &Schilling Inc., has violated the National LaborRelations Act.We have therefore been ordered topost this notice and carry out its terms.The National LaborRelationsAct gives you, asan employee, these rights:To engage in self-organizationTo form, join, help or be helped byunionsTo bargain collectively through a repre-sentative of your own choiceTo act together with other employees tobargain collectively or for other mutual aidor protection; andIf you wish, not to do any of these things.Accordingly, we hereby assure you:WE WILL respect all of your rights under theNational Labor Relations Act.WE WILL NOT, in violation of the NationalLaborRelationsAct,question any employeeabout whether he or any other employee hasjoined or is thinking of joining a union, or aboutwhat he or any other employee is doing orthinking of doing in the way of union activity.WE WILL NOT place into effect or promise youany pay raise or other economic advantage inorder to induce you not to join or help a union.WE WILL NOTdischarge,lay off,terminate,suspend, or take any other retaliatory or discrimi-natory action or make any threat against anyemployee or truck owner-operator because he hasjoined or helped, or is thinking of joining orhelping, a union, or trying lawfully to get otheremployees to join or help.WE WILL NOT, in violation of the NationalLabor Relations Act, discourage membership inor giving help to or taking help from FraternalAssociation of Special Haulers, Local Union 100,or any other labor organization of our employeesor which our employees may wish to join or tohelp or take help from.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to self-organization; to form, join, orassist any labor organization;to bargain collec-tively through representatives of your own choos-ing; toengagein concerted activities for the FRALEY & SCHILLING, INC.425purpose of collective bargaining or other mutualaid or protection; or to refrain from any and allsuch activities.WE WILL offer the following persons immediateand full reinstatement to their former jobs (orsubstantially equivalent jobs), without prejudiceto their seniority and other rights and privileges;and we will also pay them backpay, with interest,forany wages or other sums lost by them:DevilloHubbardArnold ClarkHarrison RobinsonWE WILL, upon application, reinstate to theirformer or substantial equal employment or status,without affecting their payrates, seniority, orother rights and privileges, Charles Clark, KeithM. Woods, and any other employees and truckowner-operators who went on strike on or afterApril 2, 1973, and, to the extent necessary toaccomplish that, WE WILL discharge all employ-ees, replacements, or substitutes hired since them.And, in the event we fall to reinstate any strikingemployee or truck owner-operator who appliesfor reinstatement, WE WILL compensate each andevery such person by paying to him or themmoneys covering any and all losses (includingbackpay and interest) sustained commencing 5days after the application for reinstatement. Inthe event there are insufficient jobs open for thepurpose of such reinstatements, WE WILL set upand hire such striking employees and truckowner-operators from a preferential hiring list.All of you are free to join or not to join FraternalAssociation of Special Haulers, Local Union 100, orany other union, as you see fit, without anyinterference, restraint, or coercion from us in anyway, shape, or form.FRALEY & SCHILLING,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutiveIDates throughout are 1973 unless otherwise specified.Case9-CA-7676-1 & 2Chargein Case 9-CA-7676-1filedMarch 28(1973), charge in Case 9-CA-7676-2 filed April4, amended charges inCases 9-CA-7676-1& 2 filed April23, complaint issued May 17Case 9-CA-7723-1Charge filedApril 23,amended chargefiledMay 7,second amended charge filed June 20,complaint issued June 26Case 9-RC-10063RC petition for certification of representativefiled bydays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Suite 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONPreliminaryStatement;IssuesSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidatedproceeding'under the National LaborRelations Act as amended, 29 U.S.C. § 151et seq.("Act")was tried before me in Point Pleasant, West Virginia, andGallipolis,Ohio, on July 24-27, 1973, with all partiesparticipating throughout by counsel, who were affordedfull opportunity to present evidence and contentions, withthe record remaining open at the request of GeneralCounsel because of the failure of a witness to appear.Thereafter, upon unopposed application of the GeneralCounsel, received on August 3, to rest his case, close therecord, and set a date for filing of briefs, the record wasclosed by my order of August 6. Briefs were subsequentlyreceived on September 10 and 11 after extension of timegranted on application of counsel. The voluminous recordand briefs have been carefully considered.Chief among the numerousissuespresented are:Case9-CA-7676-1& 2: whether Respondent Employer violatedSection 8(a)(1) and (3) of the Act through unlawfulinterrogation and surveillance of, economic threats against,and promises to employees;through wage increase to deterunionization;and through discharging and failing toreinstateemployeesbecause of union activities andsympathies; and whether a stake subsequent thereto wascaused or prolonged by Respondent's unfair labor prac-tices;(2) Case 9-CA-7723-1:whether Respondent violatedSection 8(a)(1) through further economic threats to deterunion activities and sympathies;(3)Case 9-RC-10063:resolution of 19 separately challenged ballots in the Boardsecret-ballot representation election.Upon the entire record and my observations of thetestimonial demeanor of the witnesses I make the follow-ing:FINDINGSAND CONCLUSIONS1.JURISDICTIONAt all material times, Respondent Fraley & Schilling,Inc., has been and is an Indiana corporation engaged in thebusiness of contract hauling and transportation. In thecourse and conduct of that business during the representa-tiveyear immediately preceding issuance of the com-Union March 28, stipulation for certification upon consent election, datedApril 19 and 21, approved by Regional Director April 26,representationelection conducted under Regional Director's auspices,May 10-24 by mail,resulting in 19 challenged ballots out of 31 cast,Regional Director's orderdirecting hearing, consolidating cases,and transferring case to the Board,June 28 426plaints,Respondent performed services valued in excess of$50,000 for customers located outside of the State ofIndiana;and, during the same period,Respondent had adirect inflow in interstate commerce of goods andmaterials valued in excess of $50,000, purchased by it andcaused to be shipped to it in the State of Indiana directlyfrom points outside of Indiana.I find that at all material times Respondent has been andisan employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7)of the Act; and that the Charging Party-PetitionerUnion has at all those times been and is a labororganization as defined in Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.General Nature of Respondent's BusinessOperationsRespondent Fraley&Schilling,Inc., an Indiana corpora-tion,isa trucking contract carriermaintaining twoterminals:one in Letart,West Virginia,and the other inMingo Junction,Ohio, a distance of about 165 miles.Additionally,at times Respondent stores vehicles at theRushville,Indiana,premises of Fraley Truck and Imple-ment Sales, Inc. (a farm machinery and GMC truck salesand service enterprise wholly owned by Respondent'sprincipal,Kimber J.Fraley, and his wife,who live inRushville),but the Rushville,Indiana,location,which issome 250 miles from Letart and 300 miles from MingoJunction,isnot nor is it regarded as a terminal ofRespondent.In the past Respondent has apparently hauledmetals principally for Foote Mineral Company,a ferroal-loys and silicon metals dealer headquartered in Exton,Pennsylvania,with locations in Steubenville,Ohio, as wellas in or near Letart(known as "Graham Station")and alsoMingo Junction,and whose products are distributedmainly in twelve States; Foote has no premises in or nearRushville.Respondent is not, however,restricted tohauling for Foote.Respondent(Fraley & Schilling,Inc.) is owned half byEarlW.Schilling,itspresident,and half by Kirnber J.Fraley(the principal of Fraley Truck and ImplementSales,Inc., located in Rushville), its vice president; RubySchilling,Earl Schilling's wife,who lives and works withher husband in Mingo Junction,serves as its treasurer andsecretary.All three are active in Respondent's operations.EarlW. Schilling operates Respondent'sMingo Junctionterminal,while Charles L. Wyatt runs Respondent's Letartterminal as its manager and dispatcher.In its operations-as will be extensively described below(III) in connection with issues presented in the consolidat-ed representation proceeding-Respondent utilizes vari-ous categories of truckdrivers, including some directlyemployed by it under a conventional employer-employeerelationship("company drivers")and others("owner-operators"or "brokers")who drive under a leasebackarrangement a truck sold to them by Respondent(or someit.2Holley was neither called on to corroborate this nor produced to denyJAn employer's officehas been characterized as its formal or impressiveifnot ominous"locus of finalauthority."General Shoe Corporation, 97DECISIONSOF NATIONALLABOR RELATIONS BOARDother corporation owned in whole or part by a principal'ofRespondent)in a security arrangement such as a condi-tional sale; some in the latter category may,in turn,hire orhave a driver other than themselves to operate such truckor trucks.As of March 1973, Respondent itself directlyowned and operated at least around 10 trucks,16-18 flats,and 6 dump trailers.In addition to the foregoing,each of Respondent'sprincipals(i.e.,Earl W.Schilling and Kimber J. Fraley) hasan adult son who, as will appear,is involved in this case;i.e.,Kenneth E. Schilling,who, unlike other employeesthere,works primarily in the maintenance shop or garageatRespondent'sLetart terminal at a relatively high fixedsalary, and at times serves as a stand-in there for LetartTerminal Manager Charles Wyatt, but also at times in thesame capacity for his father Earl W. Schilling at the MingoJunction Terminal; and Lincoln Fraley(son of Respon-dent's vice president,Kimber J. Fraley),who lives inRushville(250 miles from Letart and 300 miles fromMingo Junction)and himself owns 4 tractors and 5 trailersleased to Respondent,with drivers hired by LincolnFraley,and who hauls also for Fraley Truck andImplement Sales, Inc. (his parents' enterprise located inRushville)among others.For some unexplained reason,according to Lincoln Fraley he conducts his Rushvilletrucking business under the firm name and style of "FraleyTruck & Implement,"a name highly similar to that of hisparents' Rushville sales and service organization.B.Interference,Restraint,and Coercion:Facts asFound1.Interrogation, threat of violent interference,economic blandishments,and threats to thwartemployees'protected concerted activitiesMatters to be described have been culled from therecord IchronologicallyI so as to afford a view of events inthe order in which they transpired.Initial contact with the Union(Charging Party-Petitionerherein)was made in early February 1973, by Respondent'struckdriver Harrison RRobinson-loneof the dischargeeshere-on behalf I of 'or I with I a I view toward organizingRespondent's drivers.Around March 1, when the Unionwas again apprised or reminded-this time through itssteward of across-the-road metal alloys truckdrivers of anearby trucking company, like Respondent, hauling forFoote Mineral Company-of the desire of Respondent'struckdrivers to organize, an invitation was extended to thelatter to attend a union meeting of the other company'struckdrivers at nearby Marietta,Ohio,on the evening ofMarch 10.At around the same time,i.e.,March 1,Respondent's truckdriver Harrison Robinson,who hadmade the initial contact with the Union,was questioned byRespondent's Letart Terminal Manager Charles J. Wyatt,in the presence of fellow truckdriver Holley,2 in Wyatt'soffices as to what Robinson"thought about the Union," towhich Robinson,later discharged,candidly replied that heNLRB 499,502. All other things being equal, it cannot be gainsaid that thequestioning of a truckdriver in the employer'soffice concerning unionmatters takes on a significance it might not otherwise have.k FRALEY & SCHILLING, INC.was "for it 100%." This episode, as credibly testified to byRobinson at the trial, stands unchallenged by Wyatt.Indeed, the complaint allegation concerning it is undeniedin Respondent's answer, which concedes in so many wordsthat "CharlesWyatt may have inquired of an employeeabout his interest in the Union on March 1, 1973"(Answer,par. 5(a)(i)). I accordingly find the complaintallegation(Complaint,Case 9-CA-7676-1,2,par. 5(a)(i)) established bysubstantial credible evidence.The complaint further alleged(id.,par. 5(a)(iv)) that onMarch 3-a few days after the described interrogation ofRobinson by Letart Terminal Manager Wyatt-Wyattuttered the coercive remark to Robinson that if he (Wyatt)had known that a union representative had been at theterminal he would have left him lying in the middle of thefloor-none other than a coercive threat of uncalled-forphysical violence. Testifying concerning this,Robinsoncredibly swore that on the day in question, the unionsteward employee at the neighboring trucking companycalled for him at the Letart terminal garage and he and afew fellow employees then went to a nearby restaurant,where they were observed by other employees of Respon-dent as they discussed attendance at an upcoming unionmeeting ofthe other company's truckdrivers on March 10(described below); and that it was upon Robinson's returnto the garage that Respondent's Letart Terminal ManagerWyatt sounded off to him that "If I'd [Wyatt] known thatson of a bitch was from F.A.S.H. [Union], I'd have left himlying in the middle of the floor." The episode is undisputedby Wyatt, notwithstanding his having testified as Respon-dent'switness.Accordingly crediting Robinson's testimo-ny, I find the complaint allegation established by substan-tial credible proof.Further concerning Respondent's Letart Terminal Man-ager Wyatt, it is alleged(id.,par. 5(a)(ii)) that on March 7he again interrogated an employee, and deprecatinglyrecommended a different union. Although Respondent'sanswer(id.,par. 5(a)(ii)) does not unequivocally deny theentireallegationof the complaint, and Wyatt's testimony ismerely to the effect that he cannotrecallthe incident orallof it, it appears-fromWyatt's testimony-that theincident involved or may have involved Respondent'sdriverWilliamDavis (still another dischargee),who,however, did not testify at the trial. Under the circum-stances, I find this allegation not established.Itwill be recalled that around March 1 an invitation hadbeen extended to Respondent's organizing truckdrivers toattend the regular union meeting of the truckdrivers of aneighboring plant onMarch 10atMarietta. Concedingthrough its president Earl W. Schilling at the trial that atleast as early as March 10 it was aware that union activityby its employees was "in the wind," Respondent called andheld a meeting of its own with its truckdrivers andmechanics on themorningof the same day, March 10 (aSaturday), at its Letart terminal. At that meeting, attendedby Respondent's drivers and mechanics 4 and its principals4 It is noted that neitherLincoln Fraley nor any ofhis drivers was there.5At that time,the"company drivers"(i.e.,Respondent'sdirecttruckdriver employees)were being paid 20 percent of a "flat load" and 22percent of a "dump load" gross income or price, whereas the truckdriver"owner-operators"or "brokers"were receiving 72 percent of the price ofeach type of load.A "flat load" is a load boxed on skids removed at427Earl Schilling and Kimber J. Fraley,as well asKennethSchilling and Letart Terminal Manager Wyatt, Fraleyindicated that Respondent had learned there was "dissatis-faction" and wanted to know why. When the drivers (ofeach category) indicated they wanted more money, theywere informed by Fraley that Respondent could not affordto and would not give it .5 Other sources of dissatisfactionwere, then discussed, following which the drivers caucusedprivately (without Kenneth Schilling; cf.infra,later unionmeeting) and formulated their demands-an increase of3 percent on "flats" and 1 percent on "dumps" for"company drivers" and an increase of 2 percent on eachtype of load for "owner-operators" or "brokers." When thedrivers reassembled and through their spokesman DevilloHubbard-another dischargee herein-presented thesedemands to Respondent, they were summarily rejected byRespondent, terminating the meeting.On the evening of the same day, Saturday, March 10,Respondent's drivers attended the regular union meeting atMarietta,mentioned above, of the drivers of the nearbytrucking company, to which they had been invited. At thismeeting there were about 15 drivers of the neighboringplant and about 10 of Respondent's drivers. The regularmeeting of the neighboring truckdrivers was followed byan organizational meeting of Respondent's drivers. Duringthe course of the general orientations and discussion whichensued, it was pointed out that Kenneth Schilling, a son ofRespondent's president and principal Earl Schilling-en-trusted with supervisory responsibilities, as shown below-was there, presumably serving at least to dampen if notinhibit free discussion; but, notwithstanding indicationsthathe should withdraw, he remained. During thisdiscussion,Respondent's driver Devillo Hubbard-also,likeHarrison Robinson(supra)a dischargee here-partici-pated actively as the designated spokesman of Respon-dent's other drivers; reviewing their problems, Hubbardpointed out among other things that Respondent had"flatly refused" their request for a raise. Union PresidentWilliam J. Hill advised them that if 30 percent joined theUnion they could request an NLRB election, but that ifover 50 percent joined they could seek recognition directly.Kenneth Schilling indicated that Respondent had 16-18truckdrivers.After a brief privatecaucus amongRespon-dent's employees (still with Kenneth Schilling participatingand, to no avail, informing the drivers that his father andFraley had decided to give them a .1-percent raise)themeeting was resumed, the employees indicating throughtheir spokesman Devillo Hubbard that they would join theUnion, whereupon all except Kenneth Schilling and DaleStouts executed union membership cards-to the tuneof Kenneth Schilling stating to them, "My dad's not goingto like this" and "Dad's [i.e., Earl Schilling] going to beawfullymad about it"-paid union initiation fees anddues, and signed a petition. The employees then electedDevilloHubbard as their steward and Charles Clark asassistant steward or committeeman. Union President Hilldestination; a "dump load" is a load,such asalloy, merelydumped out atdestination.6Testifyingas Respondent's witness, its Vice PresidentKimber J. Fraleyon cross-examination identified Stout as the driverof a truck owned byFraley's son Lincoln Fraley(Rushville,Indiana,truckingcompany). 428DECISIONSOF NATIONALLABOR RELATIONS BOARDurged them to endeavor to enlist other employees into theUnion so as to assure the largest possible majority,supplying them with union organizational 1 yerature,membership application cards, and return envelopes.Before they left, however, Kenneth Schilling and DaleStout, stating that they had attended the meeting only forinformational purposes, warned the others that they shouldnot have joined the Union, Schilling pointedly stating that"When my.dad [i.e., Earl Schilling, Respondent's presidentand principal] finds out who all joined, he's going to beawfully mad." At this, Hill reminded Schilling and Stoutthatemployees had the legal right to join a union.It is alleged in the complaint(Case 9-CA-7676-1,2,par.5(c)) that the presence and participation of KennethSchilling at Respondent's employees' organizational meet-ing on March 10, as described, constituted employersurveillance of employees' protected concerted activities.Particularly in view of Kenneth Schilling's concededattendance, the nature of his participation, his supervisorystatus in Respondent's organization, and Respondent'slearning from him of what transpired there,? I find that thisallegation has been established by substantial credibleevidence.Further in connection with the described March 10evening union organizational meeting of Respondent'semployees, following Respondent's own March 10 morn-ing meeting with them in which it had flatly rejected theirdemands for a pay increase and refused to give any, it willhave been noted that Kenneth Schilling, the son ofRespondent's president and principal, who attended andparticipated in the employees' later private meeting evenwhen it was suggested he leave, not only repeatedly warnedabout his father's displeasure at the latter meeting but alsoconveyed to the employees there that his father andRespondent's other principal (Kimber J. Fraley) haddecided to give them a 1-percent raise. If made, such astatement on such an occasion could only have beendesigned and calculated to dampen the organizing employ-ees' ardor for unionization and to wean them away fromjoining the Union. Upon the basis of credited testimony ofGeneral Counsel witness Devillo Hubbard to that effect-unchallenged by Kenneth Schilling, although called asRespondent's witness, or by Dale Stout who attended thatmeeting with Kenneth Schilling but was unexplainedly notcalledby Respondent to testify, and in light of theadmissions of Respondent's witness Earl W. Schillingduring cross-examination, (1) that his co-principal KimberJ.Fraley had informed Kenneth Schilling that they haddecided to give the drivers a 1-percent raise on "flats," (2)that following theMarch 10 union meeting his son(Kenneth) informed him that he had told the employees atthatmeeting about the 1-percent raise, and (3) thatRespondent in fact placed such a raise into effect as ofMarch 10, 1973-I find that Respondent did indeed,substantiallyasallegedinthecomplaint(Case9-CA-7676-1, 2,par. 5(d)), onMarch 10, hold out,promise,and grant to its employees a pay increase in orderto discourage union activities and sympathies.After the March 10 union meeting,Respondent's driverscontinued their organizational activities.Within 5 days, theUnion-which had received 7 or 8 signed membershipcards at the March 10 meeting 8-received 3 more signedmembership cards9 from Respondent'sdriver spokesmanDevillo Hubbard,who a few days later(March 18) notifiedUnion President Hill that he had been interrogated byRespondent and fired from his job.Two dayslater (March20) Devillo Hubbard notified Hill that Respondent's driverWilliam Davis, another outspoken union advocate, hadalso been terminated.These and other employee termina-tions are separately considered below.The complaint(Case 9-CA-7676-1, 2,par.5(b)(i) and(ii))alleges that,meanwhile,on or about March 14Respondent'sPresidentEarl Schilling interrogated anemployee at its Mingo Junction Terminal concerning hisunion sympathies and activities,and threatened to shutdown if the Union became the employees' collective-bargaining agent.The answer (par. 5(b)(i)) "admits thatEarl W.Schilling on March4,1973[sic]',,may have inquiredof an employee about his interests in the Union" anddenies the threat to shut down. Testimony of Earl SchillingasRespondent'strialwitness,on cross-examination,indicates only that the episode in question occurred onMarch 14 and involved driver William Davis, who, asalready indicated in another connection,failed to testify atthe trial;Earl Schilling himself testified only that in thecourse of a discussion concerning the Union which mayhave been started by Davis (Schilling professed to beunable to recall who started the conversation),when he(Schilling)asked Davis how he felt about the Union, Davissaid he was satisfied with it and volunteered that othershad also joined.Conceding that he remarked that "ISchilling didn't see how we could afford the union,"Schilling flatly denied he said the Company would close iftheUnion came in.Under the circumstances, in theabsence of any testimony by Davis concerning the episodealleged in the complaint,I find the described allegationsnot established by substantial credible evidence in accord- -ance with General Counsel's burden.The complaint(id,par.5(a)(iii))further alleges that on(March 15 Respondent'sLetart Terminal Manager CharlesWyatt also threatened that Respondent would close its'doors if the Union became its employees'bargaining agent.This allegation is denied in the answer.At the trial,General Counsel's impressively credible witness ArnoldClark swore that,in the conversation in question, inresponse to Clark's query as to what Wyatt thought abouta union,Wyatt said,"[Not] too much"and added that,Respondent would have to lay off employees and "closethe doors" if the Union came in. Concerning the foregoing,ILetartTerminalManagerWyatt,testifying asRespon-Ident'switness,swore merely that he is unable to"recall",any discussionwith Clarkon March 15 and that he isTunable to "remember exactly"the words attributed to himrTestifyingas Respondent'switness,itsPresidentEarlW.Schilling9 Ibid.According to Hubbard, these3.additional cards made a total ofconcededon cross-examinationthathis sonKennethinformedhim about11 (includingone mechanic)out of 17 drivers (5 "company drivers" and. 12the employees'March 10 unionorganizationalmeeting and "some that was"owner-operators" or "brokers"-excluding Lincoln Fraley and his Rush-there."ville crew)in Respondent's employ or pay at that time.8Undisputed testimony of General CounselwitnessDevillo Hubbard. FRALEY & SCHILLING, INC.429by Clark,which he(Wyatt)nevertheless concedes "mayhave been said"but which he is unable to "remembernow." However,following these possible memory lapses,when Wyatt's pretrial statement was displayed to him forthepurpose of refreshing his recollectionhe readilyconceded that on the occasion in question he had indeedtold Clark that "if the union got in the company wouldhave to close the doors."Upon thisrecord,I find thatRespondent through its supervisor and agent LetartTerminal Manager CharlesWyatt threatenedplant closurein the event of unionization,substantially as alleged in thecomplaint.2.Discharges of employeesa.March 16: discharge of Devillo HubbardItwill be recalled that Devillo Hubbard served as thedesignatedspokesman of Respondent's drivers whenRespondent assembled them to meet with it on March 10,as well as atthe drivers' own organizational meetings andthat he was elected as their union steward. The complaint(Case 9-CA-7676-1,2,par. 6) alleges that Respondentdischarged Devillo Hubbard on March 16, and has failedand refused to reemploy him since then, because of hisunion activities and sympathies and in order to discourageunion membership. Respondent's answer(par. "6")allegesthat Hubbard was merely "laid off" because of "anticipat-ed loss of work" which it feared would result from what itwas informed "would be [a] cut back" of work from aplanned "phasing out" of one of the plants of its customerFoote Mineral Company.Devillo Hubbard worked as an over-the-road "Companydriver"10ofRespondent continuously from August 1971until his precipitate discharge on March 16, 1973. In theinterveningperiod he had never been reprimanded orcriticized in regard to his job performance.11 He workedout of Letart terminal under Terminal Manager Wyatt,who hired him, although it was Respondent's PresidentEarl Schilling who fired him. Like other company drivers,Hubbard usually drove the same truck, although he hadbeen successively "promoted" to better or newer trucks; atthe time of his discharge, this was a 1972 GMC DieselAstro,of some10 trucks and 16-18 flats, 6 dump trailers,and other vehicles and rigs in operation by Respondent.Mention has already been made of Hubbard's acting asthe drivers' spokesman at the Company-convokedmeetingon the morning of March 10, and of his attendance at theunion organizationalmeeting onthe evening of the sameday (March 10), where he was elected as the drivers' unionsteward.Less than a week after these events, on March 16(Friday) Hubbard was on his way back to Letart terminal10 I.e., asexplained above, "company drivers"-as distinguished from"owner-drivers"or "brokers"-are conventional employees of Respondent.11Indeed,Hubbard's testimony,corroborated by his logbook, showsthat he was actually utilized to drive in excess of the alleged legal maximumof 70 hours per week.12 I.e., Arnold Clark, Humble, and William Davis.13 In the total context this belies Schilling's excuse to Hubbard that"We'reselling the truck"as anindication of no truck for Hubbard to drive,as the reason for his discharge.14Seefn. 13,supra.15Particularlyafterobserving Schilling's equivocating and evasiveafter delivering a load at Lebanon, Pennsylvania, a run ofaround 400 miles. In accordance with usual practice, whenhe was about halfway back, he telephoned in to Letart,whereRespondent'sPresidentEarlSchilling-withoutprevious notice orindicationof any kind-announced toHubbard, "We're going to have to let you go, Hubbard.We're selling the truck." Hubbard responded, "Well, thankyou for the, such a long notice." When Hubbard reachedLetartwith the truck, Terminal Manager Wyatt knewabout Hubbard's precipitate discharge.At the time of his discharge, Hubbard was No. 2"company driver" in order of seniority-with three"company drivers" with less seniority;12 also,Respondenthad some driverless trucks on hand at thistime.13In all ofhis term of employment, Hubbard knew of no otherinstancewhere any driver lost his job because theparticular truck he was driving at the time was sold;14 as amatter of fact, Respondent has utilized a seniority system,in that drivers (like Hubbard himself) have been offeredthe opportunity to "step up" to newer trucks in the order ofthe drivers' seniority. Notwithstanding Respondent's cur-rent allegationin its answer that Hubbard was "laid offbecause of anticipated loss of work"sinceRespondent"was informed . . . that its services would be cut back by[Foote Mineral Company] due to the phasing out of one oftheirplants,"Hubbard-a straightforward and utterlyconvincing witness-testified credibly thatat no timewasany cutback or reduction by Foote so much as mentionedto him by Schilling or anybody else, the only "reason"given to him being that Respondent was selling theparticular truck he was then driving.Respondent's President Earl Schilling testified in answerto Hubbard's foregoing account of his discharge. Notwith-standing Respondent'sallegations in its answeras set forthabove, Schilling swore that Hubbard was dischargedbecause of Respondent's need to cut back in view of "afinancial obligation to meet"; and that when his coprinci-pal Kimber J. Fraley (coprincipal with Fraley's wife in theaforedescribed truck sales business) asked him if he wasinterestedin sellinga year-old truck with low mileage, heanswered in the affirmative, and since the truck Hubbardwas at that time driving met that description he "laid off"but did not "fire" Hubbard.15 Professingat the trial not toknow which of his Company's drivers had seniority,Schillingdid not dispute that at the time in questionHubbard was indeed No. 2 in seniority of four "companydrivers," of whom two (Hubbard and Arnold Clark, bothunion activists) were terminated and a third (McMillan)went on strike, with only one (Homol) still there. Schillingconceded that at the time of Hubbard's termination he wasaware of Hubbard's union activity. Schilling furtherconceded that at the time of Hubbard's terminationtestimonialstyle, I am whollyunconvincedby Schilling's current semanti-cismthathe merely "laidoff" but didnot "fire"Hubbard. CreditingHubbard, I find that Schilling did indeed fireHubbard. That in any eventno particular words need be used to constitute a discharge.See, e.g.,N.L.R.B. v. Trumbull Asphalt Company of Delaware,327 F.2d 841 (C.A. 8,1964), "The factof discharge of course does not dependon the use of formalwords of firing.It is sufficient if the words or actionof the employer 'wouldlogicallylead a prudent person to believe his tenure had been terminat-ed' "; Blackmun,J.Furthermore,at no time hasHubbard been recalled;indeed,Respondent expressly refused to reinstate him, notwithstanding newhires. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had six GMC Astrotrucks of essentially thesametype as that operated by Hubbard-including two1973models (operated by Arnold Clark, another unionactivist also terminated as describedinfra,and Homol), a1971model (operated by McMillan), and the 1972 modeloperated by Hubbard-and he claims to be unaware ofwhether Fraley had any comparable trucks as the oneoperated by Hubbard, on his lot for sale. Schilling alsoconceded that Hubbard could have been transferred to ordesignated to drive a "broker" (i.e. not company-owned,but leased back to Company) truck at the time of thealleged"sale"of the particular truck Hubbard wasoperating; and that it is Respondent's usual practice totransfer to another truck a driver who does not have atruck to drive because, for example, it has broken down.16Although Schilling first denied hiring any driver afterHubbard was fired ("laid off," in Schilling'susage),onfurther questioning he conceded 17 that Respondent mayindeed have hired one Shubert as a driver in March, as well asoneMitchellHolley,Jr.,allegedly in February but notappearing on the payrolluntilMarch 14,2 days beforeHubbard's termination; 18 and that the truck which Holleystarted driving in June (1973) was an Astro 1971, althoughRespondent offered no such job to Hubbard. On top of hiscontradictory, evasive, and utterly unimpressive testimoni-alperformance concerning Hubbard's discharge, askedduring cross-examination whether Hubbard was laid offfor any reason other than "anticipated loss of work"relatingto a supposed phasing out of some work from afeared shutdown of a plant of Foote Mineral Company, asallegedin the answer, Schilling's response was, "No." Itseemshighlyunlikely that if this had indeed beenSchilling's realreason for terminating Hubbard he wouldnot have told him so.Schilling's coprincipal in Respondent, Kimber J. Fraley,also testified in justification of Respondent's terminationof Hubbard. With regard to the feared retrenchment byFoote Mineral Company, Fraley testified that a plannedphaseout of Foote's Mingo Junction (i.e., Steubenville)plant "in 1973" was scheduled to be completed by"January,1974 "(i.e.,10 months after Hubbard's termina-tion),atwhich time Respondent could "expect" a 30-percent drop in Foote haulages. On cross-examination,however, Fraley conceded that in 1973 up to the time ofHubbard's termination there had beennodecline inRespondent's business. Fraley further conceded, aftersome equivocation, that Respondent is at liberty to obtainbusiness elsewhere in the event of a decline of its businessfrom Foote, since it is not contractually limited to servingFoote alone; moreover, that Respondent is at liberty topick up return loads from any source (even on outgoingtrips for Foote), on tripleases with other truck carriers(with payments on such return loads made by consignorsisSince,as conceded by Schilling,Respondent had five such othertrucks and only three other"company drivers"at the time, it obviously hadextra trucks around for Hubbard to drive.17On this(as well as other bases)Iwas constrained to revise my previousimpressions as to Earl Schilling'scredibility,and to form an adverseopinion.19An all-party stipulation entered into on the record near the conclusionof the trial establishes the facts,as above described,concerning Shubert andMitchell Holley, Jr., tobe true.or consignees to the other truck carriers,who in turncompensate Respondent).Notwithstanding the potentiallycritically important nature of the issue,as raised byRespondent in its answer(par."6")that the reasonHubbardwas "laid off" was the anticipated decline inFoote business,Respondent failed to produce any recordsat the trialto establish such a fact, nor did it offer anyexplanation for its failure to do so.Finally,before leavingthewitness stand, Fraley-an extremely unconvincingwitness,inpart because of continued evasiveness andcontradictions-concededthatRespondent'shaulings forFootehave not infactdeclined(notwithstandingHubbard'sterminationfor that allegedreason monthsbefore ).Withrespect to the alleged"sale" of the particular truckbeing drivenby Hubbardas another supposed"reason"forHubbard's termination,Fraley shed light on this aswell-but not favorably to Respondent's contention, sinceFraleyconcededthat Respondent did not infact sellthe truckthatHubbard had been operating,but that Hubbard wasnevertheless never restored to his job.19Against these equivocating, evasive, contradictory, andunpersuasive testimonial accounts of Schilling and Fraley,and after comparing testimonial demeanor,Ihave nohesitation in preferring and crediting the testimony ofHubbard.In so doing and finding,as I do, that GeneralCounsel has sustained his burden of proof by a clearpreponderance of substantial credible evidence that Hub-bardwas indeed discharged because of his union activity, Ialsogiveweight to the fact that Hubbard was anexperienced driver with an unblemished record;that hewas second in seniority among Respondent's "companydrivers";that although he was fired, junior drivers wereretained; that notwithstanding his discharge, other driverswere hired,but he was not recalled;that he could readilyhave been assigned to another truck, either company-owned or "broker"owned (i.e., leased to Respondent);that,notwithstanding Respondent's stated excuse for firinghim, the truck Hubbard was driving was concededly notactually sold;that although readily available to Respon-dent,not only was no convincingproofproduced to thecontrary,but it was conceded by Respondent that itsbusiness from Foote-alleged in its answer as the reason itterminatedHubbard-has not in fact declined; and,finally,thatHubbard was precipitately and with noadvance notice discharged only after his assumption ofelected leadership in the drivers' union organizationalactivities which were-as will be more particularly shownbelow-held in odium by Respondent.20Under thesecircumstances,the only rationally acceptable explanationforHubbard's discharge was his union leadership activi-ties,and I so find.19 In what may have been an attempt to reconcile his testimony on thissubject with that of Schilling(described above),Fraley testified that he didinquirewhether the truck Hubbard was driving was available for resale,after he(Fraley)had sold a truckin his GMC trucksales agency, but thatthe truck Hubbard had been driving has never in fact been sold.20 "Obviously the discharge of a leading union advocate is a mosteffectivemethod of undermining a union organizational effort." N.L.R.B v.LonghornTransferService, Inc.,346 F.2d 1003, 1006 (C.A. 5, 1965). FRALEY & SCHILLING, INC.b.March 19: discharge of William DavisAccording to the complaint(Case 9-CA-7676-1,2, par.7),Respondentalsodischarged and has failed toreinstateitsdriverWilliam Davis because of his unionmembership, activities, and sympathies.Respondent'sanswer denies this and additionally states that Davis wasmerely a temporary employee filling in while the truck ofone of its "brokers" (Wandling) was being repaired, andthat after its repair the "broker" decided to drive his owntruck instead of having Davis drive it.Whatever the facts of this matter or the merits of thisdefense may be, Davis did not appear to testify at the trial;nor was his case established independently of his testimo-ny. At General Counsel's request at the conclusion of theremainder of the case, I granted a continuance in order toaffordDavis an opportunity to appear or otherwiseproceed with his case, or to sever the Davis matter uponadequate showing as to why he could not attend. No suchshowing was made; instead, General Counsel indicated hewas unable to locate Davis, withdrew his motion for acontinuance or severance, rested hiscase,and requestedthat the hearing be closed-an application which I grantedwithout opposition.Under these circumstancesit isunnecessary to detailsuch evidence as Respondent adduced concerning thismatter, and I find upon the entire record that there is afailure of proof as to the described allegations of thecomplaint with regard to William Davis.c.March 26: discharge of Arnold ClarkOn March 24, another union organizational meeting ofRespondent's truckdrivers was held. At this meeting, at thehome of Union Steward Devillo Hubbard (discharged byRespondent on March 16 under circumstances detailedabove) in Mason, West Virginia (near Respondent's Letartterminal),therewere present in addition to DevilloHubbard approximately 10 employees, including ArnoldClark, Harrison Robinson, William Davis, Young, Woods,Staats,McMillan, and Cornell. The discussion centeredaroundRespondent's interrogations of its drivers; itsthreats of going out ofbusinessand selling the trucks incase of unionization; the payraise of 1 percent for "flatloads" (i.e., flatbed trailer loads) which it had placed intoeffect after theMarch 10 organizational flurry; Respon-dent'salleged refusalbecause of its employees' unionorganizationalactivities, in the case of driver Young-whohad purchased a truck from or through Respondent,simultaneously leasing it back exclusively to . Respondent-to continue its past practice of advancing and deductinginsurance premiums from the owner-driver's gross pro-ceeds;Respondent's withholding, also allegedly contraryto past practice, of a substantial lump sum of money ($300)from the pay of driver Clark for an insurance premiumseemingly for a long period in advance; and the employees'great uneasinessover "who's going to be next?" When theidea of striking was thereupon broached, Union PresidentHilldiscouraged it and recommended and the driversagreed not to strike except "as a last resort," but instead to22Clark explained that Wyatt had also reassured him that a postednotice at Letart that drivers carrying overloads across the Pomeroy Bridge431file charges with the National Labor Relations Board andhave Union President Hill meet with Respondent since theUnion already held II membership cards, assumedly amajority.Two days after thismeeting,on March 26, Respondent'sdriver Arnold Clark was discharged by Respondent undercircumstances which will now be detailed.Arnold Clark had joined the Union from the very start,on March 10, in the presence of Respondent's principal'sson Kenneth Schilling. At the time of his discharge onMarch 26 he was a "company driver" (i.e., directconventional employee) of Respondent. On the afternoonofMarch 25, the day before his discharge and the day afterthe drivers' describedMarch 24union meetingat whichthey decided to attempt to avert a strike, Clark loaded outof Letart for Washington, Pennsylvania (approximately 30miles from Wheeling, West Virginia), whence he was dueback at around 8 a.m. the following morning (March 26),the round trip being around 365miles.No specific routewas specified. According to his account-which I believeafter closely observing his demeanor and comparing it withthat of witnesses on the otherside-he took the usual routewith an overload as he and Respondent's other driversfrequently carried, over the Pomeroy (Ohio River)Bridgeat or near Mason, West Virginia, a distance of about 1/4mile, where he stopped off to chat on union organizationalmatters with his fellow-drivers and union coprotagonists,Devillo Hubbard (discharged on March 16, as shown) andHarrison Robinson (discharged on March 28, 2 days afterClark, as will be shown). While so chatting, Clark observedthat Respondent's principal's sonKenneth Schilling, whodrove back and forth past them, espied them. AlthoughClark's discussionwith his colleagues lasted about an hour,he nevertheless delivered his load at Washington at around2 a.m. and arrived back at Letart Terminal by 5 or 5:30a.m., or about 3 hours before his required return time. Asusual,after pulling in there he took a nap in his cab. Ataround 8 a.m. he was awakened by Kenneth Schilling, whotold him he was wanted on the phone. On the telephone,Kenneth's father Earl Schilling indicated that he had beeninformed that Clark had gone south rather than north onthe trip to Washington, Pennsylvania, adding, "This thinghas gone far enough, and I'm going to have to put a stop toit," and summarily fired him. Kenneth Schilling and LetartTerminalManager Wyatt were in the office during thistelephone conversation between Earl Schilling and Clarkthere.Clark, an impressively straightforwardwitness, insistedat the trial that the route he had followed to Washington,Pennsylvania, was the one suggested by Letart TerminalManager Wyatt himself and followed by Clark 50 percentof the time,as well asby other drivers, to Respondent'sknowledge, this beingthe shortest and quickest way to go.Conceding that he had carried an overload over thePomeroy Bridge, in technical violation of law, Clarkfurther insists that, in accordance with instructions ofLetart TerminalManager Wyatt,21 he as well as otherdrivers whom he identified by name (Wandling, Holley,Woods, Robinson, Charles Clark, Cornell, Charles Wyatt,would have to pay their own fines if apprehended, was posted merely to giveRespondent an out in the event a driver were "caught." 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDStaats,and even Kenneth Schilling-none of whom wasproduced to dispute this) regularly did and do so even now.And Clark also credibly insisted that at no time duringEarl Schilling'sMarch 26 discharge conversation with himdid Schilling in any way fault him for using the PomeroyBridge.Later that day (March 26), when Clark telephoned EarlSchilling and asked him what he (Clark) was supposed toput on his unemployment insurance form,Schilling replied,"Just what happened, to which Clark responded, "Well, Iguess that's fired,then."Schilling did not disagree.Earl and Kenneth Schilling,as well asCharlesWyatt,testified on Respondent's behalf in relation to the forego-ing. According to Kenneth Schilling, the 24-year-old son ofRespondent's principal Earl Schilling and a supervisor ofRespondent as will hereafter be shown, after Clark hadloaded out of "Graham Station" (i.e., Foote Mineralsplant,less than a mile from Letart terminal) on theafternoon of March 25, he happened to notice the loadedtruck later that afternoon near Respondent's driver'sRobinson's home, but never saw it cross the PomeroyBridge (over the Ohio River); however, since he assumedfrom the direction in which the parked truck was facing (aswell asthe width of the road, in his opinion precludingeffectual turnaround there 22) that it was going "downriver"instead of the "usual" way he assumed Clark traveled toWashington "as far as I [K. Schilling] know," he informedhis father Earl Schilling that Clark had gone "downriver"instead of the or his "usual" way. He also reported to hisfather that Clark had only used a single padding tarpaulinon the truck.23 Kenneth Schilling,an evasive as well astransparentlyRespondent-oriented witness, conceded oncross-examination that he had never "checked" to ascer-tainwhether Clark or any other driver went over thePomeroy Bridge overloaded; and he soon also concededthathe not only had no knowledge as to whetherRespondent's trucks had crossed that bridge overloaded,but that he actually recalled such a possible overload.Testifying on thesamesubject, Respondent's principalEarlW. Schilling swore that he fired Clark because he wastold by his son, Kenneth Schilling, that Clark was going inthe opposite direction (i.e., north or "downriver") to thedirection (i.e., south or "upriver") he "should have" beengoing.He conceded, however, that he did not specify anyrouting to be taken by Clark; that he does not knowwhether going north is shorter than going south toWashington from Letart; and that the route followed byClarkmay actually be the shorter route.On cross-examina-tion, Schilling was able to recall only one instance where hehad discharged an employee for going off route,in that22Notwithstandingthis testimony, Kenneth Schillingelsewhere testified,seemingly inconsistently, that he later saw theClark truck "turned around"near Robinson's home.asNotwithstandingthis testimony,Kenneth Schilling elsewhere testifiedthat he himself had assistedClarkin loading, when that(i.e.,only one)tarpaulinwas put on theload. Clarkswore,credibly,that at the time inquestion he had oneof two paddingtarpaulins on thetruckin accordancewith companypractice.24 I.e., a gross loadof around 70,000 pounds (the usual gross weight ofFoote Minerals loads out of Letart or "Graham Station"), the lawful limiton the Pomeroy Bridge being 46,000 pounds.Accordingto Earl Schilling, anotice posted at Respondent's premisesfor over a year has stated "No Co.trucks onPomeroyMason Bridge over 46,000 gross."Contrary to his soncase 300 miles off route;but conceded he did not and doesnot know whether Clark went off route at all.In response to a leading-type question, Earl Schillingadded that he also discharged Clark because he had carriedan overload over the PomeroyBridge.24However, on cross-examinationSchilling conceded that at the time he dischargedClark he was unaware that Clark had crossed the PomeroyBridge,and that Clark only told him soafterSchilling haddischarged him; and, further, that he only dischargedClark for going "out of route." Schilling denied knowingwhether or not Letart Terminal Manager Charles Wyatthad ever instructed a driver to cross the Pomeroy Bridge.On the subject of Clark's union activities,Earl Schillingswore at the trial that at the time he discharged Clark hewas unaware that Clark had signed a union card.25However, after he was shown his pretrial affidavit, heconceded he had there sworn that he did indeed know thatClark had signed a union card at the time he dischargedhim.Respondent's Letart TerminalManagerCharlesWyattalso testified on Respondent's behalf regarding ArnoldClark's discharge. It will be recalled that after his deficientrecollectionwas refreshed through his pretrial affidavit,Wyatt conceded warning Clark around March 15 that "ifthe union got in the company would have to close thedoors." As to the matter of crossing the Pomeroy Bridgewith an overload, although Wyatt recalled telling Clark atsome time or other (in Wyatt's words, "not quite sure"when) not to cross the PomeroyBridgewith an overloadand denied that he evergave"instructions" to anyemployee to cross that bridge, he modified this so as toadmit he "possibly" did tell drivers to cross that bridge torefuelwithout knowing whether or not they were (over)loaded; and he also did not deny that the drivers namedby Clark in Clark's testimony(supra)actually crossed thePomeroy Bridge with overloads, testifying that he (Wyatt)simply does not know one way or the other whetherRespondent's drivers crossed that bridge with overloads 26With regard to the route taken by Clark on the occasion inquestion-as indicated above, the reason why Earl Schillingfired Clark-Wyatt conceded that he would not consider itobjectionable for a driver27 to proceed from Letart terminal toWashington, Pennsylvania, across the Pomeroy Bridge-i.e.,`downriver. "Balancingthe versions presented in the light of compara-tive testimonial demeanor as observed, within the frame ofreference of the record as a whole, I prefer and creditArnold Clark's version to the extent of conflict. I believeand find that Arnold Clark as well as other companydrivers did in fact carry overloads across the PomeroyKenneth and to other testimony which I credit,Earl Schilling denied"know[mg]" of any ofRespondent's trucks carrying an overload over thePomeroyBridge; or that he had given permission to do so.It is to be notedthat the foregoing notice is by its terms limitedto "company trucks"; andthat Earl Schilling-a somewhat evasive witness-conceded a distinctionbetween"company trucks" and "broker trucks" on exclusive lease to theCompany.25 But Schilling had earlier conceded that at the time he dischargedClarkhe knewthat Clarkwas involved in unionactivity.26Wyattalso explained that at the time he himselfdrove trucks over thePomeroyBridge there was no load limit in effect.27 I.e.,with a permissible load. FRALEY & SCHILLING, INC.433Bridge, to Respondent's knowledge and with its acquies-cence, and that no driver was discharged or disciplinedtherefor; thatRespondent prescribed no route to befollowed by its drivers from Letart terminal (or "GrahamStation")toWashington, Pennsylvania; that the routetaken by Clark on the occasion in question, from Letartterminal (or "Graham Station") to Washington, Pennsylva-nia, had previously been taken on numerous occasions byClark as well as other of Respondent's drivers, withoutobjection and with the acquiescence or knowledge ofRespondent, and that said route was reasonable andproper; that Clark was not discharged for stopping off totalk to fellow employees as described, nor for anyimpropriety in the use of tarpaulins as described; that EarlSchilling's assigned reason for discharging Clark, namelythe route he followed to Washington, Pennsylvania, on theoccasion in question was not the true reason, but merely apretext, for his discharge; 28 and that the compelling andtrue reason for Arnold Clark's discharge was his unionmembership and union concerted protected activities.d.March 28: discharge of HarrisonRobinsonWhen Union President Hill was informed of ArnoldClark's discharge on March 28, he contacted Respondent'sprincipal Kimber J. Fraley and set. up a meeting on March30 to discuss the matter. Although Fraley denies "remem-ber[ing]" any mention of Arnold Clark in that conversa-tion, I credit Hill. Two days after Respondent's dischargeof Arnold Clark, and before the meeting set up for March30 to discuss Clark's discharge, on March 28-the sameday as the Union filed with the Board's Regional Directora petition for a secret-ballot election-Respondent alsodischarged its driver Harrison Robinson.Itwill be recalled that it was Harrison Robinson whomade the initial contact with the Union and brought it intoRespondent's terminal. He thereafter attended all unionorganizationalmeetings, including the March 10 meetingat which Respondent's principal's son Kenneth Schilling'sparticipation has been described. Robinson has worked forRespondent as a truckdriver in one form or another sinceMarch, 1969-4 years to the time of his termination onMarch 28, 1973. He was originally hired by Respondent todrive a company (i.e., Respondent-owned) truck. Continu-ing Robinson in that capacity for a month, Respondent inApril 1969 sold Robinson a 1965 GMC truck with amileage of 312,000 miles on an arrangement wherebyRobinson was required simultaneously to execute anexclusive leaseback of the truck to Respondent and tomake 256 weekly payments thereon to be deducted fromhis weeklyearningsfrom Respondent. When the truck wasfullypaid off toward the end of 1972, the exclusiveleaseback arrangement was continued.29281T ]he rule is well established that although ample valid grounds mayexist for the discharge of an employee. . . .the question is whether thosewere in fact the only grounds for the dismissal, or whether they were'putforth as a mere pretext to justify an impermissible discharge.'" N.L.R.B. v,Pembeck Oil Corporation,404 F.2d 105, 109-10 (C.A.2, 1968).See also,Santa RitaMining Co. v. N.L.R.B.,84 LRRM 2300(July 1973).29On March 28, 1973, the date of his termination,Robinson also ownedanother truck,which was not leased to Respondent.30 Such a hauling permit is issued tothe particular truck.There was noDetroit, called in to Letart terminal to inquire for atruckload,Respondent's TerminalManager Wyatt toldhim to pick up a load at Maple Grove, Ohio, destined forCambridge, Ohio. Robinson reminded Wyatt that since he(Robinson) had no Ohio license he could not lawfullyhandle loading and unloading in Ohio-althoughhe had done so in the past-this being a purely intrastateOhio load.Wyatt asked Robinson to tell that to EarlSchilling.When Robinson declined to do so, Wyatt said,"You're fired." Notwithstanding the foregoing, on the nextday (March 23) Wyatt telephoned Robinson and told himhe had a load for him to Fort Wayne, Indiana, whichRobinson hauled there. When Robinson, in accordancewith usual practice, telephoned Wyatt from Fort Wayne,Wyatt told him to return. Robinson did so, there receivingat least onefurther load from Respondent to haul fromLetart terminal to West Virginia; and Robinson thereuponcompleted that haul, as well as possibly others, forRespondent.Upon returning from a trip on March 28, Robinson wasinformed by Wyatt that there was a load to take toBethlehem, Pennsylvania. Robinson reminded Wyatt thathe had no permit to haul to Pennsylvania.30 Wyattremarked that Kenneth Schilling would bring such apermit to Robinson from Mingo Junction, Ohio (about 165miles fromLetart terminal). Robinson indicated he wouldstart loading and take the load when he received thepermit. According to Robinson, Wyatt thereupon statedthat he did not want to argue about it and directedRobinson to remove his "Fraley & Schilling" decals fromhis truck.When Robinson told him that "Mother Nature[i.e., the weather elements] had [already] taken [the decals]off,"Wyatt told him he was "fired." Since then, Robinsonhas received no further truckingassignmentfrom Respon-dent although, to his knowledge, his exclusive leasebackhauling contract with Respondent has never been can-celled.31Wyatt denies any conversation with Robinson on March28.Wyatt's testimony indicates that-contrary to Robin-son-he gave Robinsonnotrips after Robinson's haul toFort Wayne,Indiana,on March 26.32 According to Wyatt,afterRobinson returned from the Fort Wayne (Indiana)haul,Wyatt instructed Robinson on the morningof March27 to load for Bethlehem, Pennsylvania. When Robinsonpointed out that he had no permit for Pennsylvania,Wyatt-still according to his own testimony-informedRobinson that such a permit would be furnished toRobinson atSteubenville,Ohio-adistanceof about 160miles from Letart terminal-or"brought down"; butRobinson declined to carry the load without a properpermit.Wyatt thereupon told Robinson that "If you don'twant to haul what we've got to haul, you may as well takethe signs off"; and when (according to Wyatt) Robinsonsuch permit issued to Robinson's truck at the time.31Robinson testified that althoughit is industrypractice that eitherpartyto such a lease may terminate it at will, nevertheless, while inexistence,the leased truck remains under control of the lessee(i.e.,Fraley &Schilling).32 In this aspect,upon comparative demeanor observationsI resolve theconflict in Robinson's favor, particularly since Respondentcould readilyhave produced records to supportWyattor todisproveRobinson'stestimony,but failed to do so or to offer any explanation for its failure. 434DECISIONSOF NATIONAL LABOR RELATIONS BOARDsaid he already had, Wyatt ended the conversation bystating,"Therefore, you've quit." On cross-examination,Wyatt conceded that "Take [y]our signs off" may beregarded as the equivalent of telling a driver, "You'refired."Itisundisputed thatRespondent has givenRobinson no worksincethe foregoing conversation onMarch 27 or 28. Wyatt conceded that on the day when hehad this conversation with Robinsonpractically all ofRespondent's trucks, excepting Robinson's, had permits tohaul in Pennsylvania.Wyatt also claimed to be unable to"remember"-but did not unequivocally deny-remarkinga week before Robinson's termination that Respondentwas goingto "get rid of" Robinson.Wyatt's testimony concerning Robinson does not appearto beconsistentwith Respondent's answer, which states(par. "9") that "Robinsonvoluntarily quithis employment"afterhe wasinstructed to pick up a Pennsylvania permit"at theWindmill Truck StopnearWheelin& West Virginia"(emphasissupplied).Nor does it appear to be consistentwith the testimony of Respondent's principal Kimber J.Fraley,who swore that, contrary to Wyatt's testimony,Wyatt had told him (Fraley) that he (Wyatt) had instructedRobinson to pick up a Pennsylvania temporary permit (i.e.,a telegramfrom Respondent, dated March 26, forwardinga fee to Pennsylvania authorities with the request that apermit be issued) atWindmill Junction,just a few milesfrom Letart terminal. According to Wyatt himself, he toldRobinson that the permit would be furnished to him atSteubenville,Ohio;but according to the testimony ofKimber J. Fraley, Steubenville was noten routefromLetart terminal to the Bethlehem, Pennsylvania, destina-tion of the load which Wyatt attempted to assign toRobinson. Robinson flatly denies that he was ever told thata permit for the Pennsylvania trip in question could bepicked up by him at nearby Windmill Junction (WestVirginia). I credit Robinson.In the terminal posture of the record, on comparativedemeanorobservations I prefer and credit the testimony ofRobinson to the extent of any material discrepancy.Furthermore, Robinson's testimony thatas an"owner-driver" he on occasion declined trip hauls (indeed, asrecentlyasMarch 14, in addition to his March 22declinationof the load in Ohio, where he also wasunlicensed) is undisputed.33 Coupled with Wyatt'sadmis-sion that practically all of the other trucks in Respondent'sservicewere licensed for Pennsylvania, and consideringRespondent'shereinabove and hereinbelow describedinstancesof established union animus, it taxes my credulitythatRobinson's not taking on the particular haul inquestion under the circumstances described (including hisnot in fact being lawfully licensed to do so) was the realreason for the summary termination, on the heels of the33General Counsel's impressively credible witness Keith M.Woods,another "owner-driver,"corroborated without contradiction that Respon-dent's"owner-drivers"enjoyed considerable freedom of action and, unlikethe "company drivers," could "just about"select and decline the loads andtrips they desired. (Of course,also unlike the "company drivers,"they donot punch a timeclock and are not compensated on a time basis.)7' SeeN. L. R. B. v. Pembeck Oil Corporation,quotedsupra,fn. 28.35 1 also find, particularly in view ofWyatt's concession that directing aunion membershipand activity, of this driver with anunblemishedrecord of 4 years ofdriving performance.34 Ifind, rather, that theassigned reason was pretextuous,35and that thereal reason in at leastcontrollinglymotivatingpartwas his known unionmembershipand activity.363.Morealleged interference,restraint, andcoercionOn March 28,the Union filed with the Board'sRegionalDirector a petition requesting a secret ballot election todetermine Respondent's employees'collective-bargainingrepresentation desires(Case9-RC-10063).As has beenshown,on the same day Respondent discharged HarrisonRobinson.On the same day (March 28), while Respondent's owner-driverCharlesClark was awaiting a load for Philadelphia,at Respondent'sMingo Junction terminal,he was upbraid-ed byRespondent's principal Earl Schilling, "[You] waswrong in joining the Union on [me],"which Clarkdenied.When Schilling thereupon said he could offer a substantialraise to "broker"owners,Clarkasked him about the otherdrivers, including those fired.Schilling replied, "No." Theincident,as describedby Charles Clark,isundisputed bySchilling.The complaint(Case 9-CA-7676-1, 2,par.5(b)(iii)),however,alleges,apparently in regard to theforegoing episode,that it constituted an offer to anemployee of a wage increase for abandoning his unionsympathies.The meager episode described, while credited,seems at worst indicative of union animus on Respondent'spart as well as resentment at Clark's having exercised hislawful rights protected under the Act. Since I do notconstrue it as constituting an offer to an employee of awage increase for abandoning his union sympathies, asalleged in the complaint,Ifind this allegation notestablished by substantial evidence.4.The strikeThe complaint(Case 9-CA-7676-1,2,pars. 10[a] and[b]) furtherallegesthat Respondent's drivers on April 2,1973,went and have since been out on a strike causedand/or prolonged by Respondent's unfair labor practices.Respondent's unfair labor practices antedating April 2have been described; thosesubsequenttoApril 2 aredescribed hereafter.With regard to Respondent's unfair labor practices andattendant events prior to April 2, it will be recalled, forexample,that Respondent's acts of interference, restraint,and coercion in violation of the Act included interrogation,surveillance, economicpromises, threats, and discharges ofemployees who to Respondent's knowledge led or wereactive in union organizationalmatters.Thus,DevilloHubbard was discharged on March 16 for union activities.Itwill also be recalled that when Respondent's drivers metdriver toremovehis Companydecal is equivalent to discharging him, thatRobinson did not "quit" but was in factdischarged.See fn. 15,supra.36Known to Respondent at least since Letart TerminalManagerWyatt'sundisputed interrogation of Robinson on March I and confirmedthrough Kenneth SchiUing's described participation at the drivers'March 10union organizationalmeeting concerning which Kenneth Schilling reportedto his father,Earl Schilling,as shown above. FRALEY & SCHILLING, INC.on March 24 and, after reviewing Respondent's numerousantiunion activities and pressures,voiced great uneasinessover "who's going to be next," they nevertheless, on UnionPresidentHill'surging, decided not to go out on strike"except as a last resort," but instead to file charges with theBoard and to have Hill meet with Respondent since theUnion already apparently held union cards from amajority of the drivers. On the heels of this meeting,however, Respondent on March 26 discharged anotherdriver-Arnold Clark-for union activity.On March 28, Union President Hill contacted Respon-dent's principal Kimber J. Fraley and set up a meeting forMarch 30to discuss these matters.Also on March 28 theUnion filed a petition with the Board for a secret ballotrepresentation election.On the same day (March 28),Respondent discharged its driver Harrison Robinson (whohad brought the Union in), under circumstances whichhave already been described.When Union President Hill kept his appointment withRespondent on March 30 at Mingo Junction terminal,Respondent's principal Kimber J. Fraley (who was therewith Earl Schilling and Mrs. Schilling) refused to talk toHill in the presenceof Devillo Hubbard and the drivers'committeemanCharles Clark, who were with Hill. WhenFraley remained adamant in this attitude even though Hillpointed out that a rule of his union required an employees'elected representative to be present, the meeting aborted.However, at the insistence of the two employees, UnionPresidentHill later returned alone and conferred withFraley and Earl and Mrs. Schilling. Although the matter ofRespondent's rapid-fire discharges of the four aforemen-tioned employees was discussed, nothing came of thediscussion since Respondent refused to take any of themback.During this discussion, Schilling mentioned thatRespondent had about 18 drivers. When Hill offered todisplay 11 signed cards, Fraley for the first time tossed inthat "We have way more ... 32 or more," but Schillingsaid he did not agree. Hill thereupon again offered todisplay the 11 signed cards. Fraley's response this timewas, "We know who signed the cards. We don't have to seethe signatures on the cards," with which Schilling agreed 37Fraley then added, "I'm a farmer and I don't believe inUnions and if them men want to work here, they can workhere. If they don't want to work here, they can quit, and ifthey have any problems with this company, they shouldcome as individuals to me, individually, and we can maybework out their problems. If they don't like conditions here,why don't they go someplace else? . . . We'll never have aUnion here. We'll close the company down before we haveaUnion here." Hill's warning to Respondent that thedrivers would go out on strike, and that this would be anunfair labor practices strike in view of the discharges of theemployees, met with no response from Respondent, so Hillleft.At a union meeting of Respondent's drivers, held inDevillo Hubbard's home on April 2, the existing situationwas reviewed. After a discussion, the drivers voted to go37Oncross-examination,Earl Schillingconceded hearing Fraley utterthe indicated remark to Hill in responseto Hill's offer to exhibit the signedunion cards in his possession in connection with the Union's request forrecognition at the meetingof March 30.435out on strike in protest against Respondent'sdescribedactions.Accordingly,the drivers commenced their strikelater thatday (April 2),with picketing across the streetfromRespondent'sLetart terminal.The picket signsexpressly declared that the drivers were "On Strike AgainstFraley and SchillingCompanyBecause ofUnfair LaborPractices."Although UnionPresident Hill concurrentlyinformed Respondent that he was and would be availablelocally todiscuss the matter and that the strike would becalled off as soon as the discharged employees wererehired,Respondent has at no time communicated withhim, nor has any of the discharged employees beenreturned to Respondent's employ.On April4, the Union filed the supplemental unfairlabor practices charges(Case 9-CA-7676-2)resulting inthe complaint(Case 9-CA-7676-1 and 2)issued by theBoard's Regional Director for Region 9 on May17, 1973.Upon theentire record,it is overwhelmingly clear and Ifind that,as alleged in the complaint,the strike ofRespondent's drivers which commencedon April 2, 1973,was in its inception,has at all times continued to be, and is,an unfair labor practices strike causedand prolonged byRespondent'sunfair labor practicesdescribedand foundherein.5.Further economic threatsOn April 23,1973, the Union filed further charges,resulting in the issuance of an additional complaint(Case9-CA-7723-1)on June 26, 1973, by the Board's RegionalDirector,againstRespondent.In substance,thisnewcomplaint alleges that on or aboutApril 19, 1973,Respondent's principalKimber J. Fraley at its Letartterminal,in further violation of Section 8(a)(1) of the Act,threatened an employee with economic reprisal in case ofselection of the Union as the employees'collective-bar-gaining representative,and also threatened employees withdischarge if they remained away from work and did notterminate their strike and picketing.Itwill be recalled that on March 28,1973, the Union hadfiled a petition with the Board requesting a secret ballotrepresentation election(Case 9-RC-10063).The filing ofthat petition was preceded,attended, and followed byvarious acts of interference,restraint,and coercion on thepart of Respondent,including the unlawful discharge of anumber of employees,precipitating the described unfairlabor practices strike by Respondent's drivers commencingon April 2,1973,and the filing of supplemental charges(Case 9-CA-7676-2)by the Union on April 4, 1973.On April 19,1973, the Union,executed a stipulation forcertification upon consent election,to be held under Boardauspices on May 10,1973, by mail.38On the same date that the Union set in further motion itsBoard election petition,by executing the foregoing formalproposed stipulation for certification upon consent elec-tion-i.e., onApril 19-the events about to be described39occurred, giving rise to the filing of new charges by the38This stipulation was executed by Respondent(through Earl Schilling)on April 21 and approved by the Board'sRegional Director on April 26,1973.39The account which follows,constituting my findings, is based upon(Continued) 436DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and the issuance of a second complaint(Case9-CA-7723-1)by the Regional Director.Charles("Chick")Clark(hereinafter referred to as"Clark"),who entered Respondent's employ as a "compa-ny driver" around June 1972,purchased a 1968 Fordtractor-trailer from Respondent in October1972. At thattime the vehicle had a mileage of around 300,000 miles.The "purchase" arrangement was that Clark would make118 payments of $100 per week to Respondent whileobligated to haul exclusively for Respondent on aleaseback basis under which Clark would receive or becreditedwith a gross of 20 percent of the truck'sgrossincome on "flat loads"(i.e., loads boxed on skids removedat destination)and 22 percent on"dump loads" (i.e., alloy,dumped out at destination).Clark thereby became an"owner-operator"or "owner-driver"of Respondent. Ac-cording to Clark,although his arrangement permitted himto return home with loads of others than Respondent ifauthorized by Respondent(in order to avoid revenuelessreturn trips empty or "deadhead"),Respondent has neveryet paid him for such return trips even though Respondenthas collected for them from the consignor or consignee(sinceRespondent's identification decal is on the truckleased back to Respondentby Clark). Clarkwas among thedriverswho joined the Unionat the veryfirstmeeting(describedsupra)atMarietta,Ohio,onMarch 10,1973-the one participatedin byRespondent's supervisorKenneth Schilling, son of its principal Earl Schilling-afterhaving attended the meeting of Respondent's drivers calledby Respondent earlier that day (also describedsupra).Atthat earlier Respondent-called meeting, Clark had openlyinterceded on behalf of thecompanydrivers,urgingRespondent's principal Fraley to settle with them to avoidtheir seeking help from the Union,but to no avail. At thesubsequent union organizational meeting(March 10),Clark was elected by the drivers as a union committeeman.Itwill be recalled that on March 28 Clark was upbraidedfor going to theUnion byEarl Schilling,who in effectaccused Clark of having gone sour on him.And it will alsobe recalled that it was Clark(with Devillo Hubbard) whoaccompanied Union President Hill to the prestrike confer-ence of March 30 with Fraley and the Schillings, whenFraley refused to talk to Hill if Clark and Hubbardremained there.On April 19,Clark's truck was parked in the premises ofhis father(who is also called CharlesClark).There,Clark'sbrother,ArnoldClark,observed Respondent'sprincipalKimber J. Fraley sitting in Clark's tractor-trailer, attempt-ing to start it up and remove it. ThereuponClark's fathertelephoned Clark and alerted him to what was going on.Clark immediately went to his father's home,where Fraleytold him he was removing the truck unless Clark paid him$70 per month"insurance"on it if it was not stored inRespondent'spremises.Clark reminded Fraley that he(Clark)had just paid a $528 annual insurance premium onmutually corroborative,credited testimony of General Counsel witnessesCharlesClark,Arnold Clark,and William J. Hill, each an impressivewitness.40 Fraley said nothing about Foote Minerals closing or planning to closeor cut back one of its plants(cf.supra).There is neither proof, indication,nor claim that any such layoff was planned or effected.4iNo records were produced by Respondent to establish that no suchthe truck, covering collision or property damage to thetruck.Although Clark offered also to pay any liabilityinsurance premium which might be due, Fraley refused toallow Clark to use the truck elsewhere even if Clark paidthe liability insurance. Clark was on strike, striking againstRespondent's unfair labor practices as described andfound hereinabove, at the time. (It will be recalled thatClark's truck was on exclusive leaseback to Respondentunder the arrangement describedsupra.)Unable to reachhis attorney, Clark telephoned Union President Hill atPittsburgh and explained the situation to him. Hill advisedClark not to permit the truck to be removed without acourt order. Hill then spoke on the telephone to Fraley,who insisted that he had the right to and would takeClark's truck away then and there,since"these fellowshave no right to strike," and he would repossess all trucksiftheUnion won the election. In the course of thisconversation, Fraley also told Hill that he (Fraley) wasgoing to charge all drivers who wereon strikeand notparking their trucks in Respondent's terminal-which theydid not uniformly do, since they would park them at theirhomes at least at times-for "insurance" because heconsidered himself to be "liable," without indicating forwhat he was "liable" or his basis for allegedly thinking so;but Fraley was silent on the subject of any similar chargesagainstnonstriking employees. Fraley also insisted thatRespondent's employees had no right to strike since "It'sagainst the Bible to strike. . . . It's againstthe Bible forworkers to ask their boss to pay them any more than theirboss wants to pay them"; and that "[I am] a Bible man, [I]believe[d ] in the Bible, and if a man wanted a raise,whatever he started out for is what he should get and if heever wanteda raise,he should go someplace else and get itand . . . . [I don't] believe in no Unions. [I] was never inany Union in [my] life and [I] never did believe in it.. .if the Union went in . . . [I ] would lay off five or six moretrucks"-adding that he would probably do so anyway.40Hill advised Fraley not to remove Clark's truck without acourt order.When Clark brought up the subject of payinghim (Clark) moneys due onreturnhauls(supra),Fraleydenied having received any such payments from Associat-ed Transport (apparently the central clearing house forpayments) 41When Clark refused to allow Fraley toremove Clark's truck, Fraley left,insistingthat Clark couldnot use the truck except for Respondent and vowing thathe would repossess Clark's truck as well as that of Woods(another striking driver). The next day, a local sheriff cameto seizeClark's truck, but left without doing so when Clarkdisplayed his title documents. Two weeks later, however,the sheriff seized and removed the truck and trailer,without Clark having had or since then having any trial oropportunity to be heard in any legal proceeding toestablish any lawful indebtedness, default, delinquency, orright to seize summarily.Also at thesame time(April 19), a similar episodepaymentshad ever beenreceived, nor to establish that Respondent wascurrent in any indebtednessesto Clark relatingto revenueson permissiblereturnhaulsby Clark notascribable to Respondent-generatedbusiness. Norwas Respondent's failure toproduce such records explained.On brief (lasttwo pages),Respondent appears to acknowledgewithholding these for"debts employees owe to the company." FRALEY & SCHILLING, INC.occurred between Fraley and Respondent's driver KeithM. Woods, another unfair labor practices striker. AfteroriginallyenteringRespondent's employ in 1967 as a"company driver," Respondent sold one of its 5-year-oldtrucks witha mileage of362,000 miles42 to Woods, who,likeClark, thereby became an "owner-driver" or "owner-operator."Woods agreed to pay some $10,000 or $11,000(with $1,000 down) plus 8 percent interest, with weeklypayments to be deducted from his "wages" and the trucktobe devoted to hauling exclusively for Respondent.Woods agreed to pay all repair, maintenance,licenses,taxes,and insurance costs.Woods also at times pulled aFraley& Schillingtrailer,under his agreement withRespondent and at its request, his own trailer beinginterchangeable for that purpose. On April 2, 1973, Woodsjoined in the unfair labor practices strike. At that time histruck was parked in his front yard, where he had beenregularly storing it, to the knowledge of and withoutobjection by Respondent.Woods' weekly payments toRespondent on the truck had started at $100, reducing to$77.12 by April 2, 1973, at which time the balance of hisindebtedness was around $4600,consistingof only about$500 on the truck itself but $4100 for tires, batteries,repairs,and maintenancefurnished and charged him byRespondent.On the evening of April 19, while thus on strike, KimberJ.Fraley telephoned Woods and directed him to move histractor-trailer to Respondent's terminal because of or "forinsurance."Woods explained to him that it was stationaryand not in use.Fraley told Woods that if the Union wonthe upcoming election, he (Fraley) would expect Woods topay Respondent the full balance due on his truck. Fraleymade no claim that Woods was in default in payments onthe truck, but confined himself to "insurance." (Woodsexplained that he did not consider himself in default, sincehe was required to make payments only out of incomefrom hauls for Respondent; at no time did Fraley indicatehe considered Woods to be in default.) Fraley insisted thatWoods deliver the truck to Respondent's premises by thefollowingmorning. Thereupon, Woods contacted UnionPresidentHill and apprised him of these facts. Hill, whohad already been called by Clark(supra),also advisedWoods not to relinquish the truck without court order andtoconsult an attorney. The truck was subsequentlyrepossessedby Respondent 43Concerning these matters, Respondent's principal Kim-ber J. Fraley testified that with regard to Woods, he(Fraley)prepared and offeredWoods a handwritten"agreement" that if Woods removed his tractor-trailer toRespondent's Letart terminalpremises,Respondent wouldwaive certainpayments thereononly until May 25, 1973 -i.e., the date set by the Board's Regional Director for the tallyof the election ballots-withall payments to recommence Iweek thereafter; but that if Woods "at this time fails to putthe Truck to Work for Fraley & Schilling, Then Fraley &Schilling shall declare the Tractor & Trailer Repossessedand take proceedings to collect any and all moneys duethem."(Resp. Exh.6,dated April 20, 1973; not signed.) It42According to testimony, such trucks are apparently regarded to have amileage expectancy of a million or more miles.43Woods is of the impression that the repossessionwas by (local) court437is clear that this handwritten proposed agreement preparedby Fraley would have required Woods to end his strikeactivityon pain of losing his truck or of making allrequired payments thereon without having the use thereofor income therefrom.According to Fraley, Respondent pays the full liabilityinsurance premium on all trucks owned or leased by it; andthere would be no such insurance requirement or premiumon a truck dead-stored (i.e., parked without moving), evenelsewhere than on Respondent's premises. With regard to"owner-drivers," collision coverage (i.e., property damageto the truck itself) is required to be carried and paid for bythe "owner-drivers," and to be placed through Fraley'swife.Further according to Fraley, before the "owner-driver" had paid in full for his truck, the plates are in thename of Fraley & Schilling although the plates are paid forby the "owner-driver"; and when the "owner-driver" hasfully paid forhis truck he then enters into an exclusivelease arrangement with Respondent under which Respon-dent continues to have exclusive control over the truck ofthe "owner-driver."Fraley concedes that he also sought the return of Clark'stractor-trailer under similar circumstances, and admits atelephone conversation with Union President Hill on thatoccasion along the lines described above. According toFraley, however, on the occasion in question he did notindicate that a dissatisfied employee should quit but saidthat "It (is] my religious conviction that I didn't think aman should break his agreement; that if a man wasn'tsatisfiedwith his job he should quit." Expanding on this,Fraley explained that it is against his religion to recognize aunion because the union uses "harassment and force andbeing unkind and doing other such things to theiremployer;we have a perfect example of that righthere. . . . Now one of the first commandments is to dounto others as you've had others do unto you and there'sno place that it says you are supposed to or allow it as aChristian to force people to do something that is harmfulto them or that might be harmful to them in any way,shape or form. You're supposed to do unto others as youwould have others do unto you.... I think it isconsidered the Golden Rule. My understanding and what Iknow about union activities, they do not follow thatpractice."While denying that he said that "workers shouldnot ask their boss for any more than a boss wants to give,"Fraley acknowleged that "I said that if a man is workingfor an employer and he is not satisfied with his job andafter going to his employer, if he can't work out areasonable settlement between them and he can be wrong,the Bible then says to take somebody else with him. If youcan't work out a compromise between you, then disassoci-ate yourself from that person. . . . He could use somehelp. But if he's not satisfied-but then instead of trying toharm his employer or use force to get what he wants, in myunderstanding of what's right and wrong, he should stepaside and seek employment elsewhere or get into anotherline of work where he canget into somethingthat doesorder.Subsequently,Woods apparently reclaimed the truck by paying offthe moneys allegedly due thereon. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDmake him satisfied." It need hardly be said that belief inthe Bibleis not a defense to violation of the Act.Finally,Fraley conceded on cross-examination thatalthough Respondent's "owner-drivers" Blankenship andHolley also purchased trucks from and are still indebted toRespondent thereon, they were not asked to park theirtrucks in Respondent's terminal nor to return the trucks,because they were not on strike.Comparing the testimonial demeanor of the threeGeneral Counselwitnesseswho testified, consistently andcorroboratedly, with that of Fraley, I have no hesitation inpreferring the testimony of General Counsel witnesses tothe extent of any material discrepancy with that of Fraley,whose testimonial performance, as I have already hadoccasion to point out, impressedme lessthan favorably.Within the context of the record as a whole, including thenumerousother establishedinstancesof antiunion activi-tiesand Fraley's acknowledged intellectual and religiousconvictions on the subject of unions andregarding anemployee who does not meekly leave his job if he cannotindividually obtain betterment from his employer, I findthat the describedallegationsof the complaint have beenestablishedby substantial credible evidence and thatRespondent's described threats and actionsagainst its"owner-drivers" Charles Clark and Keith M. Woods weremotivated in controlling part to punish them for engagingin protected concerted union activities.44Not onlydo the described actions by Respondentconstitute interference,restraint,and coercion of itsemployees in violation of Section 8(axl) as found,but, inview of findings hereinabove made that thestrikeofRespondent'semployees commencingon April 2, 1973,was and has remained an unfair labor practices strike, andthatRespondent'sunfair labor practices continued, itfollows,and I therefore further find, that Respondent'sdescribedApril19 economic threats to its employeesthreatening them with economic reprisal and discharge iftheydid not abandon said strike and return to work werein further violation of Section 8(a)(1) of the Act. Sinceunfair labor practice strikers may not be discharged (orpermanently replaced)(Mastro PlasticsCorp. v. N.L.R.B.,350 U.S. 270),employer threat to do that which he cannotlawfully do under the Act constitutes independent viola-tion of Section 8(axl).Rice LakeCreamery Company,131NLRB 1270,1301, enfd.302 F.2d 908(C.A.D.C.),cert.denied371U.S.827;Reed & Prince ManufacturingCompany,96 NLRB 850, 860,enfd.205 F.2d 131 (C.A. 1),cert. denied 346 U.S. 887.6.Recapitulation of findings as to alleged unfairlabor practicesThe following recapitulates findings herein made con-cerning alleged unfair labor practices:Case No.ComplaintParagraphDescription 45/SectionFinding9-CA-7676-1,-25(a) (i)I8(a)(1)FoundIt5(a) (ii)I,01itNot founditti5(a) (iii)5 (a) (iv)ETET,0Itt11FoundFound/tit5(b) (i)5(b) (ii)5(b) (iii)IErEPtuNot foundNot foundNot foundI5(c)StoFoundII5(d)WIitFoundtt6DE(Hubbard)I&(3)Foundt.7DE(Davis)ttofNot foundt8DE(Arnold Clark)nofFoundN9DE(Robinson)nnFound10(a)&(b)ULPSMFound9-CA-7723-15(a)ET8(a) (1)Foundn5(b)ErIFoundIll.1HhREPRESENTATION CASEA.IntroductoryAs has been indicated, representation Case 9-RC-1006344Cf.L J.WilliamsLumber Company,93 NLRB 1672, 1676, and 96NLRB 635, enfd.195 F.2d 669,672-73 (C.A. 4), cert.denied 344 U.S. 834;Kohler Co.,128 NLRB 1062, 1092,remanded 300 F.2d 699 and affd. 345F.2d 748(C.A.D.C ),cert denied 382 U.S 836.Chas been consolidated for hearing with the consolidatedcomplaintcaseshereinabove considered. The referredissues inthe representationcaseinvolve 19 challenged,,ballots cast in the Board-conducted election of May 10-24,1973 (by mail). In that election, of 31 ballots cast, 7 were45Code1:interrogation;S: surveillance;ET: economic or other threat;EP: economic promise; WI: wage increase;DE: dischargeof employee; 01:other interference,restraint,or coercion;ULPS:unfair labor practicesstrike. FRALEY & SCHILLING, INC.for and 5 against representation by the Union, with theremaining 19 challenged (16 by Petitioner Union46 and 3by the Employer47). Since the challenged ballots-indeed,as few as two of them-could be sufficient to determine theoutcome of the election, the challenges require determina-tion.B.GeneralThe agreed appropriate bargaining unit, as stipulated bythepartiesand approved by the Board through itsRegionalDirector is:All truck drivers, truck owner-operators and mechanicsemployed at the Employer's Letart, W. Va., and MingoJunction, Ohio terminals excluding all part-time em-ployees, casual employees, dispatchers, office clericalemployees, professional employees, guards, and super-visors as defined in the Act.The agreed and approved payroll period for eligibility isApril 20, 1973.C.The Challenges1.Discharged employees (Arnold Clark, HarrisonRobinson, and William Davis)Of the 19 challenged ballots, 3 are challenged by theEmployer (Respondent in the unfair labor practicescomplaintcases).These are the ballots cast by ArnoldClark, Harrison Robinson, and William Davis, three of thefour employees alleged to have been discharged by theEmployer in violation of the Act.48 It isestablished thatemployees discharged by an employer in violation of theAct, within the context of the election situation and relatedtime frame involved, have the right to vote in a representa-tion election.See, e.g.,Washington Aluminum Co., Inc.,126NLRB 1410, 1411, affd. 370 U.S. 9 (1962). In view of thedeterminationherein that two of the three ballots chal-lenged by the Employer (i.e., those of Arnold Clark andHarrison Robinson) were cast by bargaining unit membersunlawfully ousted from employment (and thus from thebargaining unit) by the Employer, it is clear that thechallengesto those ballots should be and they are herebyoverruled, and the ballots should be opened and counted.Inasmuch as the third ballot challenged by the Employerwas cast by driver William Davis, as to whose allegedunlawful discharge there was a failure of proof, theEmployer's challenge thereto should be and it is herebysustained,and his ballot should be rejected and destroyedunopened.46 l.e., Bloom,Lincoln Fraley,MitchellHolley,MitchellHolley, Jr.,Kirkpatrick,McClure, Perkins, Ross, Scharfenberg,Kenneth Schilling,Robert Schilling,Schmitt, Shubert,Stout,Wandling, and Clifford R.Wyatt.47 l.e., Arnold Clark,Davis, and Robinson.48The Employer does not challenge the ballot,if any, cast by the fourthallegedly unlawfully discharged employee,Devillo Hubbard, who served asunion observer-tallier at the election.49 See Act,Sec. 2(3);Foam RubberCity#2 of Florida,Inc.,167 NLRB623;Marriello Fabrics, Inc.,149NLRB 333, 345;Bridgeton Transit,123NLRB 1196,1197;The Colonial Craft,Inc.,118NLRB913,914;InternationalMetal ProductsCompany,107 NLRB 65;F.A.Mueller andSons, Inc.,105 NLRB 552. But cf.N.L.R.B. v.Caravelle Wood Products, Inc.,466F.2d675 (C.A. 7,1972);Cherrin Corporation v. N.LR.B.,349 F.2d 1001(C.A. 6, 1965),cert. denied 382 U.S.981 (1966);Pargas ofCrescentCity,194NLRB 616.2.Alleged supervisor (Kenneth E. Schilling)439The ballot of Kenneth Schilling is challenged byPetitioner (Union) upon various grounds, including hissupervisory status within the meaning of the Act.Itwillbe recalled that Kenneth Schilling, the son ofRespondent-Employer's principal Earl Schilling, is theindividual who on Respondent's behalf engaged in thesurveillanceof its drivers'March 10 union organizationalmeeting, attempting there withoutsuccess todissuade themfrom joining the Union and acting collectively, andthereafter reporting to Respondent concerning the meet-ing. It will further be recalled that Kenneth Schilling is theindividualwho espied the movements of driver ArnoldClark's truck on March 26 and reported thereon to hisfather, Earl Schilling, resulting in Arnold Clark's summarydischarge.Kenneth Schilling is thus not only the son of a 50-percent principal of Respondent-Employer (a closely heldcorporation), which alone could justify upholding petition-er'schallengeto his insistence on membership in thebargaining unit49 and to his balloting in the election, but isalso so closely allied to management as for that additionalreason to warrant challenge.50There is additional reason to uphold petitioner's chal-lenge to the ballot of Kenneth Schilling. This is, that he is asupervisorofRespondent-Employer within theAct'sdefinition.The parties' stipulated appropriate bargaining unitexcludes "supervisors as defined in the Act." The Act'sdefinition (Sec. 2111 ]) of supervisor is:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign,reward,ordisciplineother employees, orresponsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requiresthe use of independent judgment.The quoted statutorylanguage isphrased in the disjunc-tive, and it is accordingly established that possession of anyof the enumerated powers marks the possessor a supervi-sor,51 rather than his job title or classification.52 Under thestatute, the touchstone factor determinative of whether anindividual is a supervisor is his actual power or effectiverecommendatory power over other employees,53 even50Cf., e.g.,CF & I Steel Corporation,196 NLRB 470;The B. F. GoodrichCompany,115NLRB 722;Minneapolis-Moline Company,85 NLRB 597;Palace Laundry Dry Cleaning Corporation,75NLRB 320, 323, fn. 4;Continental Can Company, Inc.,74 NLRB 351, 354;Ford Motor Company,66NLRB 1317, 1322.51N.LR.B. Twenty-fifthAnnual Report(1960), p. 45;N.L.R.B. v. Eliott-Williams Co.,345 F.2d 460,463 (C.A. 7, 1965);N.LR.B. v. City Yellow CabCompany,344 F.2d 575, 580 (C.A. 6, 1965);N.L.R.B. v. Southern Bleachery& Print Works,Inc., 257 F.2d 235, 239 (C.A. 4, 1958), cert. denied359 U.S.911 (1959).52 See,e.g.,N.L.R.B. v. Quincy Steel Casting Co., Inc.,200 F.2d 293, 296(C.A. 1).53Square Binding and RulingCo., Inc.,146 NLRB 206, 210,and casesthere cited. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDthoughmuch or most of histimeisspent in routineproductionor maintenancework.54Kenneth Schilling, a young adult of 24, is primarily incharge ofmechanical service maintenanceand mechanicsatRespondent-Employer's Letart terminal, where he alsoreplacesTerminalManager CharlesWyatt during thelatter's vacations or otherabsences(according to Wyatt aslong as a week at atime); and he also occasionally drives atruck when-in his words-"my own" driver is away. Henormally works 6 or 7 days and at least 50 hours per weekat Letart terminal, where-unlike the two other employees(CliffordWyatt and ShelbyPickens)engagedin mechani-calmaintenance,who are paid by the hour-KennethSchilling receivesa fixed daily salary (except when hedrives a truck,as he sometimesdoes), regardless of thenumber of hours he works andregardlessof when hepunches in or out; Kenneth Schilling's fixed daily salary isaround $30,whereasthe two aforementionedmechanicsreceive about $3 per hour. According to Kenneth Schill-ing's own testimony,it ishe who decides uponand assignsthe mechanics their work, and they follow his orders; and,when he takes the place of TerminalManagerWyatt, hedoesthe "same thing" as Wyatt does. Although EarlSchilling(a generally less than satisfactorywitness, asalready indicated) testified that his son Kenneth also to adegreesubstitutes for him (Earl Schilling) in hisabsenceand that Kenneth Schilling gives him reports and evalua-tions of the work of other mechanics, I do not credit his(i.e.,Earl Schilling's) furtherassertion-belied by his othertestimony-that he would attach no weight to a recom-mendation from his son Kenneth about discharging anemployee. Two drivers (Arnold Clark and Devillo Hub-bard) also confirmed that Kenneth Schilling is over themechanicsin the Letart terminal shop and gives themorderswhich they obey; that when Letart TerminalManager Wyatt is not present, it is Kenneth Schilling whotakeshis place, giving orders to the drivers (including the"owner-operators") and others, which they obey; and thatthe sameis true with respect to Kenneth Schilling at MingoJunction when the latter's father (Earl Schilling) is notthere.The testimony of one of thesewitnesses(ArnoldClark) that Kenneth Schilling informed him that he hadhired company driver William Davis, is uncontradicted. Ifnecessary, further light is shed on Kenneth Schilling's lackof community of interest with Respondent-Employer'srank-and-file employees by the fact that when the lattercaucusedduring the March10 meetingof employees calledby Respondent-Employer (describedprior to theirunion organizational meeting laterthat day), for a privatediscussion among themselvesto formulate their demands,they did sowithout Kenneth Schilling.Upon the record as a whole, I find Kenneth Schilling notto be a member of the bargaining unit, because of hissupervisory status, his family relationship to Respondent-Employer'sprincipal (Earl Schilling, his father), hisconfidential relationship to Respondent-Employer, and hisabsenceof community of interest with the rank-and-fileemployees. For thesereasons,Petitioner's challenge to the54N.L.R.B. v Browne& Sharpe Mfg. Co,169 F.2d 331 (C.A. 1).SE See,generally,Packard Motor Car Co. v. N.L,R.B,330 U.S. 485,491;N. L.R.B v. Pepsi-ColaBottlingCompany of Mansfiel4 Ohio,455 F.2d 1134ballot he cast in theelectionshould be sustained, and hisunopened ballot should be destroyed.3.Lincoln Fraley and his Rushville, Indiana,trucking company drivers (Lincoln Fraley, DaleStout,TerryMcClure,Michael Shubert, andWilliam O. Kirkpatrick)Petitionerhas also challengedthe right of LincolnFraley, son of Respondent-Employer's principal Kimber J.Fraley and owner of a trucking company located inRushville, Indiana, and the four drivers of Lincoln Fraley(Stout,McClure, Shubert, and Kirkpatrick), to vote in theelection herein issue.At the outset it should be noted that the stipulatedappropriatebargainingunit here includes the aforede-scribed "owner-operators" or "owner-drivers" as well asRespondent-Employer's "company drivers." This is con-sistentwith the Board's acceptanceof "owner-operators"or "owner-drivers" as appropriate for inclusion in suchbargaining unitswhere they are subject to the truckingcompany employer's "right of control" over their opera-tionsand work incidents so that in practical effect they arescarcely or only formalistically distinguishable from thecompany's own directly employed "company drivers" andthus constitute a collective-bargaining community closelyknit ininterest35For thisreason,thereisagreementamong the parties, and properly so, that Respondent-Employer's "owner-drivers" (to many if not most or all ofwhom Respondent-Employer or its principal Kimber J.Fraley or his trucksalesagency sold their trucks),employed at Respondent-Employer's Letart or MingoJunction terminal, are to be regarded as members of thebargaining unit here.Lincoln Fraley (a 27-year old adult) and his four drivers,however, do not fit into this category. To begin with,Lincoln Fraley has his own trucking business, under hisown companyname("Fraley Truck[ing] and Implement"),operating his own fleet of trucks and trailers out ofRushville,Indiana,which is 250 miles from Respondent-Employer's Letartterminal and300 miles from Respon-dent-Employer'sMingo Junctionterminal,Respondent-Employer's only twoterminals.Lincoln Fraley's Rushville,Indiana, location is the locus of employment of his drivers.It isnot and is not regardedas a terminalof Respondent-Employer, which has no terminal and neither owns norleasesany real property in Rushville nor even has atelephone there.And-unlikeRespondent-Employer's"company drivers" and "owner-drivers," who live in orwithin close proximity to Letart or Mingo Junction-Lin-coln Fraley and his drivers all live in or near Rushville,Indiana. The fact that they haul for Respondent-Employerisnotunusual;many truckingcompanieshaul for othertruckingcompanies,and have reciprocal freight forward-mg and freight consolidation relationships, for a variety ofreasons(includingconvenience,economy, avoidance ofunnecessarily duplicative trips without full outloadings,desire not to utilize equipment beyond a certain point or incertain areas, franchises, tariffs, unavailable or inadequate(C.A. 6, 1972);National Freight, Inc.,146 NLRB 144;Deaton Truck Line,Inc.,143 NLRB 1372, affd.inmaterialpart 337 F.2d 697 (C.A 5, 1964),cert.denied 381U.S. 903 (1965). FRALEY & SCHILLING, INC.441equipment,certification,licenses,permits,delivery timestringencies, etc.); but this does not mean that their driversor "owner-operators"are to be considered as members ofthe bargaining units of the other trucking companies orentitled to vote in their elections.In this case; the situation is perhaps compounded by thefact that Lincoln Fraley is he son of Respondent-Employ-er's 50-percent principal Kimber J. Fraley and for thatreason alone(supra,fn. 49) excludable from the bargainingunit and right of access to the ballot box. Insofar asLincoln Fraley's drivers are concerned, according to thetestimonyofLincolnFraley himself-who describeshimself as an "independenttrucker"-it is he who givesthem orders which they carry out, and it is he who paysthem.56 And Lincoln Fraley's trucks and trailers also haulmachinery and grain-not for Respondent-Employer here.According to Lincoln Fraley's testimony, he can pay hisdrivers what he wishes-the same as or more or less thanRespondent-Employer pays its drivers; and he, his trucksand drivers haul for others as well as for Respondent-Employer, under Lincoln Fraley's direction and withoutRespondent-Employer'spermissionor authorization.57Lincoln Fraley's trucks are stored in Rushville, Indiana, atLincolnFraley'shome there. Lincoln Fraley's trailertractorswere purchased not only from his father'scompany but also from other companies and privatesources; and he owns and holds them all under his ownname-"Lincoln Fraley doing business as Fraley Truck-[ing] and Implement"-and himself carries and pays forliability insurance covering his drivers. Lincoln Fraleyswore that Respondent-Employer doesnothave the powerto terminatethe employment of any of his employees; andthat-notwithstanding his assertion that his trucks are now"leased" to Respondent-Employer (contrary to the testi-mony of his father, Kimber J. Fraley, who swore that onlysomeof Lincoln Fraley's trucks are "leased" to Respon-dent-Employer), he does not need Respondent-Employer'spermission to utilize his trucks tohaul for others.Ascertainment of more precise facts concerning the truenature of Lincoln Fraley's business relationship, past andpresent, with Respondent-Employer was precluded by hisassertion that he keeps no records concerning this aspect ofhis business since it involves his own father (Kimber J.Fraley)as well as Earl Schilling,both of whom he trusts.Lincoln Fraley's driverTerryMcClure---calledbyPetitioner as an adverse witness and exhibiting a highdegree of partiality toward Respondent-Employer-nev-erthelesstestified that if the truck he normally drives forLincoln Fraley is unavailable, it is Lincoln Fraley whogives him another one of his (i.e., Lincoln Fraley's) truckstodrive;and that hehasneverdriven a truck ofRespondent-Employer. McClure explicitly testified that hehas on occasion "turned down" Fraley & Schilling loads.He also testified that when he hauls seed corn or farmimplements, it is never for Respondent-Employer, but withLincoln Fraley's decal ("Fraley Truck and Implement") onthe truck. And McClure revised his earlier testimony so asto swear that the employer listed on his income tax returnhas been Lincoln Fraley,58who maintainshis own officeand place of business in Rushville, Indiana, where thetruck McClure drives is stored and where McClure himselflives.On the occasion of an accident, McClure's truck waspicked up by Stout, another one of Lincoln Fraley'sdrivers.Finally,McClure stated that inJuly1973, longafter the union election, he received two separate "pay"checks-one from Lincoln Fraley and one from Fraley &Schilling, Inc.It is also to be noted that none of Lincoln Fraley'sdrivers attendedthemeetingcalled and conducted byRespondent-Employer on March 10, 1973, for its drivers;and that Respondent's principal Kimber J. Fraley ac-knowledged at the trial that Lincoln Fraley's drivers arenot insured under Respondent-Employer's group insurancepolicy covering Respondent-Employer's drivers.In sum, it appears that Lincoln Fraley and his drivers arein a category clearly distinguishable, as well as physicallyand otherwise separate and apart, from Respondent-Employer's own "Company drivers" and "owner-drivers"at its Letart and Mingo Junction terminals. As indicatedabove, the mere fact that they handle some, or even many,loads for Fraley & Schilling, Inc., does not mean that they,anymore than any other such trucking company'sprincipals and employees, can vote in a union representa-tion election of the terminal drivers and other employees ofFraley & Schilling, Inc. Upon the record as a whole, I findthat Lincoln Fraley, the son of Respondent's principal andfor that reason alone ineligible to vote(supra,fn. 49), is anindependent contractor and entrepreneur, having his ownfleet of trucks stationed and stored hundreds of miles fromeitherof the terminals of Respondent-Employer, inRushville, Indiana, where or very close to where LincolnFraley and his drivers reside; that the drivers of LincolnFraley at the times here involved were employees ofLincoln Fraley, driving his trucks and taking orders andinstructions from him and paid by him at rates establishedby him, and having no community of collective bargaininginterestwith the Letart or Mingo Junction employees ofRespondent-Employer.59 For these reasons, they were not56To be sure,theysometimes-perhaps distinctly only very recently,since union organization loomed on thehorizon for Respondent-Employer,as described above and further commentedupon below-have also received"payment" directly fromRespondent(who, after all, owed it in relation tothe hauls made foritby Lincoln Fraley's company on Lincoln Fraley'sequipment).57 Included among the companiesforwhich Lincoln Fraley hauls isFraley Truck [or Tractor]and Implement Sales[or Company], Inc. (whollyowned byhis father,Kimber J. Fraley, and his mother), for which LincolnFraley'struckingcompanyhauls farmmachinery.In thosehauls, too,Lincoln Fraleydetermines the amountof pay of his drivers. Lincoln Fraleyestimates this hauling aloneas composing 30-40 percent of his totalbusiness.58 Still laterMcClure,an unwilling,evasive,equivocating, and partialwitness, indicatedthathe nowalso receives two tax statements orwithholdingforms-onefrom LincolnFraley and one from Fraley &Schilling, Inc. These were not produced.59Cf.Frito-Lay,Inc.v. N.L.RB.,385 F.2d 180(C.A. 7, 1967);Danielsonv.Teamsters, Local 814,355 F.Supp. 1293 (S.D.N.Y.);Portage TransferCo, Inc.,204 NLRB No 117;Conley Motor Express,197 NLRB 624;FleetTransport Company, Inc,196 NLRB 436Ido notregard as determinativeherethe alleged circumstance, as urgedby Respondent-Employer, that assertedlysince mid-March Lincoln Fraleyand his drivers have been "earned"on Respondent-Employer's "payroll."To begin with,framed inthe reference of thecongeriesof circumstances,includingRespondent-Employer's acknowledged antiunionzealotry, and its(Continued) 442DECISIONSOF NATIONALLABOR RELATIONS BOARDjustified in casting ballots at the representation election ofthe Letart and Mingo Junction employees of Respondent-Employer,nor in insisting that those ballots be includedand counted;and petitioner's challenges to those ballots(i.e.,theballotsof Lincoln Fraley, Dale Stout, TerryMcClure,Michael Shubert,andWilliam O. Kirkpat-rick-the last-named,according to Fraley,not even in hisemploy since a month or two before the stipulated votingeligibilitydate)should be sustained and the ballotsdestroyed unopened.4.Other close relatives of Respondent-Employer'sprincipals (Robert Schilling and Clifford R.Wyatt)Mention has already been made of Kenneth Schillingand LincolnFraley,each a son of one of Respondent-Employer's 50-percent owners, excludable from the bar-gaining unit for that reason alone(as well as others). Twoadditional voters are challenged by petitioner upon thesame ground;namely,Robert Schilling and Clifford R.Wyatt.a.Robert SchillingRobert Schilling is the 16-year-old son of Earl W.Schilling,the 50-percent owner-principal of the closely heldEmployer corporationFraley &Schilling,Inc.He liveswith his parents in Mingo Junction.60At the time of thetrial,he was on vacation from high school, where he hadjust completed his second year. He attends school full timeexcept during the summer.According to his testimony,after school lets out around3:30 p.m., he goes to work athis father's company'sMingo Junction Terminal from 4 to9 or 10 p.m., changing tires,greasing trucks,"and thingslike that," with Kenneth Schmitt(consideredinfra),also.ahigh school boy of 16,and a few others.Robert's testimonythat he works30-35hours per week during school timedoes not square with the Employer's stipulation in therecord based upon its books and records:according tothoserecords, in January, February, and March 1973Robert worked only 80, 101, and 105 hours. According tohis testimony,he receives $1.50 per hour during thesummer,but only $1 per hour during the school term, bychecks which he cashes,receiving no W-2 form and paymgno income tax. When he wants time off, he asks his father,who usually agrees.Because of his close family relationship to the Employ-er's principal, within the frame of reference of the statutoryexclusion and decisional rules,81 and also because he ismultifarious unfair labor practices then occurring and continuing to occur,the "placing"of those persons,obviously non-employees,on its "payroll," isself-serving and smacks of gimmickry designed to defeat the policies andpurposes of theAct by thwartingits employees'efforts to exercise theirstatutory right to bargain collectively, through deliberate"dilution" of thebargaining unit by inclusion therein of a close family member and hisemployees.It is somewhat reminiscent of the unsavory game of musicalchairs which I encountered in 1%7 inAlco Mining Co.,Inc.,169 NLRB 491,511, fn. 7,enfd.in material part, 425 F.2d 1128(C.A. 5, 1970).Furthermore,comparison of the number of "payroll"hours attributed to Lincoln Fraleyand his drivers on the"payroll"of Respondent-Employer,compared to thepayrollhours ofbona-fideRespondent-Employer drivers likeDevilloHubbard and CliffordWyatt,is not (except in the alleged but unexplainedcase of Stout)impressive on the propositionthat theywere full-timeemployees of Respondent-Employer,itbeing noted that part-time employ-ees are excluded from the bargaining unit.hardlymore than a part-timer at best and as such expresslyexcluded from the stipulated bargaining unit,RobertSchilling should not be considered a member of thecollective-bargaining unit here,and Petitioner's challengeto his ballot should accordingly be sustained and the ballotdestroyed unopened.b.CliffordR.WyattCliffordR.Wyatt is likewise challenged by Petitionerupon the basis of close relationship,as the son of theEmployer's Letart Terminal Manager CharlesL.Wyatt.Since the two sole and equal owners of the Employer areEarlW.Schilling and Kimber J.Fraley, it is apparent thatCharlesL.Wyatt,the father of Clifford R. Wyatt, isneither a principal nor stockholder of the Employer. Themere fact that Clifford R. Wyatt,who works as a full-timemechanic at Letart Terminal,is the son of the managerthere, is insufficient to disqualify him from inclusion in thebargaining unit either under the statute or the parties'stipulation defining the agreed unit.Petitioner's challengeto the ballot of Clifford R. Wyatt should accordingly beoverruled,and that ballot opened and counted.5.Alleged nonemployees and part-time or casualemployees(Roy O.Ross,Dean Perkins,LandisWandling, Fred Bloom,Kenneth Schmitt, RobertScharfenberg,MitchellHolley,and Mitchell Holley, Jr.)'Petitioner has also challenged eight other balloters as notbona-fide,or as part-time or casual, employees of theEmployer.a.What is ' f ull-time" work for this Employer?Credited testimony of Petitioner's witness Devillo Hub-bard, corroborated in part by his official driver's log bookrecord, establishes thata usual full-time"company driver"driving job with the Employer involves from around 240 to280 or more hours of work during a 4-week month (i.e.,60-70 hours per week),82 whilethat of an "owner-driver" is200 to 280 hours for the same period. Because of theEmployer's unexplained failure to adduce satisfactoryproof, such as its own books and records, to establish thecontrary, the foregoing provides the best available yard-sticlc,within thefourcorners of the record here as to what is"full-time" duty for this Employer's drivers, and I so find.Insofar as the mechanics are concerned, Respondent'sw While exhibiting intelligence on the witness stand,Robert neverthe-less, in connection with being sworn in, exhibited possible lack of totalcomprehension as to the nature of the oath.He also demonstratedunderstandable partiality toward his parents'interests,among other thingskeeping a weather-eye closely fixed upon them while testifying.siSiipra,In. 49.62This is said at times to exceed the "legally permissible maximum of 70hours per week."Hubbard's January 1973log (Pet.Exh. 2)shows a total of236 duty hours.with 11-12 hours per day not unusual, and on one day 15-1/2 hours,Based upon comparative demeanor and Hubbard's log book, aswell as Respondent's unexplained failure to produce its own records, I donot credit the uncorroborated rebuttal testimony of KimberJ.Fraley to theextent inconsistent with the described credited testimony of Hubbard. (Mrs.Schilling,theEmployer's secretary-treasurer and bookkeeper,testifiedcredibly thatshe is unable to estimate the average number of hours workedby its drivers.) FRALEY & SCHILLING, INC.443supervisory mechanic Kenneth Schilling testifiedthat themechanics work about 50 hoursper week, or at any rate 6daysper week and 8 hoursper day-that is, about 200hours during a 4-week month; I so find.b.Data and findingsThe material data,and myfindings and conclusions,concerning the individuals under immediateconsiderationand Petitioner's challengesto their ballots,are summarizedin the attachedAppendix.D.Recapitulationof Findings as to ChallengedBallotsThe followingrecapitulatesfindings herein made con-cerningthe 19challengedballots:ChallengedbXChallengeArnold ClarkEmployerOverruledHarrison RobinsonofisWilliam DavisSustaineditionerKenneth SchillingPetLincoln FraleyitDale StoutTerryMcClureMichaelShubertWilliam 0. KirkpatrickRobert SchillingClifford R. WyattRoy 0. RossDean PerkinsLandis WandlingFred BloomnKenneth SchmittIfRobert ScharfenbergitOverruledMitchell HolleyitSustainedMitchell Holley, Jr.ItitUponthe foregoing findingsand the entire record, I statqthe following:CONCLUSIONS OF LAW1.At all material times, RespondentFraley &Schilling,Inc., has been and is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of the Act.2.At all materialtimes,Fratenal Association ofSpecial Haulers,Local Union 100, Charging Party herein,has been and is a labor organization within the meaning ofSection 2(5) of the Act.3.Jurisdiction is properly asserted in this proceeding.4.By interrogating, engaging in surveillance of itsemployees'protected concerted activities,making econom-ic and other threats, instituting a wage increase under thecircumstances described,discharging its employees DevilloHubbard, Arnold Clark, and Harrison Robinson, and actsof interference,restraint,and coercion,and by each of saidacts,as set forth and found in "II,"supra,Respondent hasinterfered with, restrained,and coerced,is interfering with,restraining,and coercing, and unless permanently enjoinedwill continue to interfere with,restrain,and coerce, itsemployees in the exercise of rights guaranteed in Section 7,in violation of Section 8(a)(l), of the Act.5.By its discharges of and failures and refusals toreinstate its employees Devillo Hubbard, Arnold Clark,and Harrison Robinson, and by each of said dischargesand failures and refusals to reinstate, as set forth and foundin "II,"supra,Respondent has discriminated, is discrimi-nating, and unless permanently enjoined will continue todiscriminate, against employees in regard to the hire,tenure, and terms and conditions of their employment,thereby discouraging membership in a labor organization,in violation of Section 8(a)(3) of the Act.6.At all material times, the following unit of Respon-dent's employees has been and is appropriate for collec-tive-bargaining purposes within the meaning of Section9(b) of the Act:All truck drivers, truck owner-operators and mechanicsemployed at the Employer's Letart, W. Va., and MingoJunction, Ohio terminals excluding all part-time em-ployees, casual employees, dispatchers, office clericalemployees, professional employees, guards, and super-visors as defined in the National Labor Relations Act.7.On April 2, 1973, Respondent's employees in theforegoing appropriate collective bargaining unit engagedand have since continued to engage in a concerted workstoppage or strike.8.Said concerted work stoppage or strike was in itsinception due to and caused at least in substantial andcontrolling part by Respondent's unfair labor practices,and each of them, found herein, which occurred on or priorto, or continuing on, April 2, 1973.9.Said concerted work stoppage or strike was pro-longed, and has to date continued to be prolonged, at leastin substantial and controlling part, by Respondent's unfairlabor practices, and each of them, found herein.10.Said concerted work stoppage or strike was in itsinception, has at all times since its inception continued tobe, and is, an "unfair labor practices strike" constitutingprotected concerted activity under the Act.11.On or about and continuing since April 19, 1973,Respondent threatened employees in the foregoing appro-priatebargainingunitwho had engaged and werecontinuing to engage in the aforesaid protected concertedwork stoppage or strikesinceApril 2, 1973, by reason ofRespondent's aforementioned unfair labor practices, withdischarge or permanent replacement and loss of economi-cally valuablebenefits accruingto their employment withRespondent, unless they returned to work for Respondent,on or about May 25, 1973.12.By its said action, Respondent has interfered with,restrained, and coerced, is interfering with, restraining, andcoercing, and unless permanently enjoined will continue tointerferewith, restrain, and coerce, employees in theexercise of rights guaranteed in Section 7, in violation ofSection 8(a)(1), of the Act.13.The aforesaid unfair labor practices and each ofthem affect, are affecting, and unless permanently enjoinedwill continue to affect, commerce within the meaning ofSection 2(6) and (7) of the Act.14.It has not been established by a fair preponderanceof the substantial credible evidence that Respondent 444DECISIONSOF NATIONALLABOR RELATIONS BOARDdischargedWilliam Davis from its employ, or failed toreinstate him, in violation of Section 8(a)(3) and(1) of theAct as alleged in the complaint herein.15.It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hasviolated Section 8(a)(1) of the Act in any respect alleged inthe complaint herein but not found in "II"hereof.REMEDYWith regard to remedying the unfair labor practicescomprising the violations of Section 8(a)(1) and(3) whichhave been found, I shall recommend the usual cease anddesist order and affirmative relief customarily ordered incases of this nature,involving interference,restraint, andcoercion,and discriminatory discharges and failures toreinstate.The recommended Order will, accordingly,requireRespondent to cease and desist from the unfairlabor practices found; and to offer its discriminatorilydischargedemployees Devillo Hubbard, Arnold Clark, andHarrison Robinson immediate and full reinstatement totheir former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered in consequence of their unlawful discharges,by payment to them ofa sumof money equal to that whichthey normally would have earned as wages from the datesof their respective discharges herein found, including anylosses toHarrisonRobinson arising from his idledequipment,to the date of Respondent's offer to reinstatethem to their former or substantially equivalent positions,less their net earningsif any during such period, backpayand interest to be computed in the manner prescribed bythe BoardinF.W.Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138NLRB 716.Respondent shall also be required to make whole and toreimburse "owner-drivers" Charles Clark and Keith M.Woods,aswell as any other"owner-drivers" similarlysituated, for any monetary loss including loss of pay orincome,with interest,sustainedby them byreason ofes See in.44, supra.s+RooseveltRoofing and Sheet Metal Works, Inc,205 NLRB No. 110 atfn. I and cases cited.ssCf.N.LR B v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A 4).se PetitionerUnion in therepresentation case filed no objections to theconduct of the electionor to Employer conductaffecting the outcome of theelection.Respondent'sdiscriminatory repossession of and otheractions affecting their trucks under the circumstancesdescribed, such having been motivated, as herein found, incontrolling part as punishment for engaging in protectedconcerted union activities.63However,in the case ofCharles Clark and Keith M. Woods, since they were onstrike at the time of Respondent's action against them, theright to reimbursementfor pay orincome lost shall betolled during the period while out on strike,and shallcommence 5 days from the date of their respectiveunconditional applications for reinstatement to the date ofRespondent's offer of reinstatement 84 Respondent shall berequired to make available necessary records for computa-tionof backpayto its discharged employees as well as forcomputation of appropriate reimbursement to HarrisonRobinson for his idled equipment, and also for anyreimbursement to its said discriminatorily-treated "owner-drivers" Arnold Clark and Keith M. Woods.In view of the fact that the unfair labor practices here arenumerous and of a character striking at main roots of theAct andits intended guarantees,I shall include a provisionrequiringRespondent to cease and desist from anyinfringement, upon the rights secured by Section 7 of theAct 85 The usual notice posting will also be required.Consideration of the question as to the appropriatenessof a bargaining order (cf.N.L.R.B. v. GisselPackingCompany,395 U.S. 575 (1969)) is not reached here,66 inview of the fact that it has not been established bysubstantial credited evidence as required that the Unionrepresented a majority of the employees in the appropriatecollective bargaining unit at the time of any of its demandsfor recognition.67 Accordingly, the Union's representationstatus or lack of it should, for purposes of this consolidatedproceeding, await the opening and counting of thoseballots to which objections are overruled.Recommendations to the Board concerning dispositionof the challenged ballots in the election of May 10-24,1973, are set forth in "III,"supra.[Recommended Order omitted from publication.]87 I do not regard the conclusory and self-serving testimony of GeneralCounsel'switnesses Hill and Hubbard that I I union cards were signed, norofUnion President Hill that he told this to Respondent, as sufficientwithout more to establish that the Union in fact representeda majority ofthe employees in the bargaining unithere.No signed union cards or othersolid indiciaof the Union'smajority representation status were produced atthe trial. FRALEY & SCHILLING, INC.,APPENDIXCount445NameHours Paid1973Jan.Feb. Mar.NatureofServicesFormUseda/JFipi.orNotaPart orFullTime b/tPtnrs.Challengeto BallotBallot orDestroyUnopenedRoy 0.Ross019/40Driving1099NotPartSustainedDestroyDean Perkins3824/22/Driving1099NotPartSustainedDestroyLandisWandling79'39/111/Driving1099, W-2Not S/PartSustainedDestroyFredBloom159157124MechanicW-2Empl.Part d/SustainedDestroy(MingoJet.)Kenneth Schmitt95/98/85MechanicW-2Empl.Part e/SustainedDestroy(MingoJct.)Robt. Scharfen-155177/162/MechanicW-2Empl.Appx.OverruledCountberg(MingofullJct.)MitchellHolley22597205Driving1099, W-2Notc/PartSustainedDestroyMitchell Holley,00118DrivingW-2NotPart f/SustainedDestroyJr.Ia/ The parties have stipulated that where an individualis paid by Fraley& Schilling,Inc.,with the use of a Form W-2, income tax is withheld andsocial security paid;and that where he is paid withthe use of a Form 1099,he receives alump sum with no withholdingof income tax or payment of socialsecurity(and that in the latter case he may,or may not, be merely the ownerbut not the drier of a vehicle leased by himto Fraley &Seb ling,Inc.). Itwould accordingly seem that,while use ofthe Form W-2ould notipsofactoestablish the payment recipient to be an employee,at any rate use ofthe Form 1099 would rule him out as an employee since it is not to bepresumed that he and Fraley&Schilling,Inc., violatedthe law in thisregard by failing to withhold income taxes or make socialsecuritypayments.Cf.Danielson v. Teamsters,Local 814,355 F Supp. 1293(D.C.N.Y.).b/ See discussionsupra,section 5, a.c/ I.e., not established to be employee or to have any right to vote; notshown how much isForm W-2 "pay"as distinguished from Form 1099income (seeIn.a, supra).(Credited testimonyof Arnold Clark showsWandlmg paid his own drivers on trucks leased by Wandling toFraley &Schilling, Inc.)d/ Regularjob is with Foote Mineral Company.e/ A 16-year-old high school boy,like Robert Schillingf/Allegedlyfirst appeared on Employer's "payroll"on March 14, 1973,while employed and paid by father,Mitchell Holley(as a dual driver withhis father),an "owner-operator"paid with Form 1099 as well asForm W-2.Not established to be a bona fide employee,and in any event only part time.I